EXHIBIT 10.2
NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
the place of the redacted language. The redacted information has been filed
separately with the Commission.
 
ASSET PURCHASE AGREEMENT
between
HEWLETT-PACKARD COMPANY,
as the Buyer
and
PHOENIX TECHNOLOGIES LTD.,
as the Seller
Dated as of June 4, 2010
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.1 Certain Defined Terms
    1  
 
       
ARTICLE II PURCHASE AND SALE
    11  
 
       
Section 2.1 Purchase and Sale of Assets
    11  
Section 2.2 Excluded Assets
    12  
Section 2.3 Assumed Liabilities
    13  
Section 2.4 Excluded Liabilities
    13  
Section 2.5 Consents and Waivers; Further Assurances
    14  
Section 2.6 Consideration
    14  
Section 2.7 Closing
    15  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER
    16  
 
       
Section 3.1 Organization and Qualification
    17  
Section 3.2 Authority
    17  
Section 3.3 No Conflict; Required Filings and Consents
    17  
Section 3.4 Title to Assets; Sufficiency of Assets
    18  
Section 3.5 Absence of Certain Changes or Events
    18  
Section 3.6 Compliance with Law; Permits
    18  
Section 3.7 Litigation
    19  
Section 3.8 Employees
    19  
Section 3.9 Labor and Employment Matters
    20  
Section 3.10 Intellectual Property
    21  
Section 3.11 Taxes
    25  
Section 3.12 Material Contracts
    26  
Section 3.13 Offered Employee Non-Competition Agreements
    27  
Section 3.14 Warranties
    27  
Section 3.15 Conduct of Business
    27  
Section 3.16 Brokers
    27  
Section 3.17 [***]
    27  
Section 3.18 Disclosure
    28  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BUYER
    28  
 
       
Section 4.1 Organization
    28  
Section 4.2 Authority
    28  
Section 4.3 No Conflict; Required Filings and Consents
    28  

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

i 



--------------------------------------------------------------------------------



 



              Page
ARTICLE V COVENANTS
    29  
 
       
Section 5.1 Conduct of Business Prior to the Closing
    29  
Section 5.2 Covenants Regarding Information
    30  
Section 5.3 Exclusivity
    31  
Section 5.4 Non-Competition; Non-Solicitation
    32  
Section 5.5 Notification of Certain Matters; Supplements to Disclosure Schedules
    35  
Section 5.6 Payment of Liabilities
    36  
Section 5.7 Employee Matters
    36  
Section 5.8 Confidentiality
    39  
Section 5.9 The Trademark Opposition Settlement Agreement
    40  
Section 5.10 Consents and Filings
    40  
Section 5.11 Public Announcements
    40  
Section 5.12 [***]
    41  
Section 5.13 [***]
    41  
 
       
ARTICLE VI TAX MATTERS
    41  
 
       
Section 6.1 Transfer Taxes
    41  
Section 6.2 Purchase Price Allocation
    41  
Section 6.3 Prorations
    42  
Section 6.4 Tax Clearance Certificate
    42  
 
       
ARTICLE VII CONDITIONS TO CLOSING
    42  
 
       
Section 7.1 General Conditions
    42  
Section 7.2 Conditions to Obligations of the Seller
    43  
Section 7.3 Conditions to Obligations of the Buyer
    43  
 
       
ARTICLE VIII INDEMNIFICATION
    45  
 
       
Section 8.1 Survival of Representations and Warranties
    45  
Section 8.2 Indemnification by the Seller
    45  
Section 8.3 Indemnification by the Buyer
    46  
Section 8.4 Limitations
    47  
Section 8.5 Materiality; Knowledge; No Right of Contribution
    47  
Section 8.6 Knowledge of the Buyer
    48  
Section 8.7 Indemnification Procedure for Third Party Claims
    48  
Section 8.8 Indemnification Procedure for Non Third Party Claims
    48  
Section 8.9 Remedies Not Affected by Investigation, Disclosure or Knowledge
    49  
Section 8.10 Effect on Purchase Price
    49  
Section 8.11 Escrow Fund
    49  
 
       
ARTICLE IX TERMINATION
    49  
 
       
Section 9.1 Termination
    49  

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

ii 



--------------------------------------------------------------------------------



 



              Page
Section 9.2 Effect of Termination
    50  
 
       
ARTICLE X GENERAL PROVISIONS
    51  
 
       
Section 10.1 Fees and Expenses
    51  
Section 10.2 Amendment and Modification
    51  
Section 10.3 Waiver
    51  
Section 10.4 Notices
    51  
Section 10.5 Interpretation
    52  
Section 10.6 Entire Agreement
    52  
Section 10.7 No Third-Party Beneficiaries
    53  
Section 10.8 Governing Law
    53  
Section 10.9 Submission to Jurisdiction
    53  
Section 10.10 Assignment; Successors
    53  
Section 10.11 Enforcement
    54  
Section 10.12 Currency
    54  
Section 10.13 Severability
    54  
Section 10.14 Waiver of Jury Trial
    54  
Section 10.15 Counterparts
    54  
Section 10.16 Facsimile Signature
    54  
Section 10.17 Time of Essence
    54  
Section 10.18 No Presumption Against Drafting Party
    54  

ANNEXES

     
Annex A
  Transferred Software
Annex B
  Excluded Employees
Annex C
  Buyer’s Technical Representatives
Annex D
  Optional Employees

EXHIBITS

     
Exhibit A
  Form of Bill of Sale
Exhibit B
  Form of Assignment and Assumption Agreement
Exhibit C
  Form of Buyer License Agreement
Exhibit D
  Form of Seller License Agreement
Exhibit E
  Short Form Patent Assignment Agreement
Exhibit F
  Short Form Trademark Assignment Agreement
Exhibit G
  Form of Escrow Agreement
Exhibit H
  Form of InfoObjects Side Letter
Exhibit I
  [***]

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

iii



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     ASSET PURCHASE AGREEMENT, dated as of June 4, 2010 (this “Agreement”),
between Hewlett-Packard Company, a Delaware corporation (the “Buyer”), and
Phoenix Technologies Ltd., a Delaware corporation (the “Seller”).
RECITALS
     A. The Seller is engaged in certain software development, marketing, sales,
maintenance and support activities related to the Transferred Software and the
provision of related services (the “Business”).
     B. The Seller wishes to sell to the Buyer, and the Buyer wishes to purchase
from the Seller, the Purchased Assets and in connection therewith the Buyer is
willing to assume certain liabilities and obligations of the Seller relating
thereto, all upon the terms and subject to the conditions set forth herein.
AGREEMENT
     In consideration of the foregoing and the mutual covenants and agreements
herein contained, and intending to be legally bound hereby, the parties agree as
follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Certain Defined Terms. For purposes of this Agreement:
          “Accounts Receivables” means all accounts and notes receivable
(whether current or noncurrent), refunds, deposits, prepayments or prepaid
expenses of the Business.
          “Action” means any claim, action, suit, inquiry, proceeding, audit or
investigation by or before any Governmental Authority, or any other arbitration,
mediation or similar proceeding.
          “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such first Person.
          “Ancillary Agreements” means the Bill of Sale, the Assignment and
Assumption Agreement, the Buyer License Agreement, the Seller License Agreement,
the Short Form Patent Assignment Agreement, the Short Form Trademark Assignment
Agreement, the Escrow Agreement, the Employment Agreements and all other
agreements, documents and instruments required to be delivered by any party
pursuant to this Agreement, and any other agreements, documents or instruments
entered into at or prior to Closing in connection with this Agreement or the
transactions contemplated hereby.

1



--------------------------------------------------------------------------------



 



          “Benefit Arrangement” means any employment, consulting, severance or
other similar contract, arrangement or policy and each plan, arrangement
(written or oral), program, agreement or commitment providing for insurance
coverage (including any self-insured arrangements), workers’ compensation,
disability benefits, supplemental unemployment benefits, vacation benefits,
retirement benefits, life, health, disability or accident benefits (including
any “voluntary employees’ beneficiary association” as defined in
Section 501(c)(9) of the Code providing for the same or other benefits) or for
deferred compensation, profit-sharing bonuses, stock options, stock appreciation
rights, stock purchases or other forms of incentive compensation or
post-retirement insurance, compensation or benefits that (i) is not a Welfare
Plan, Pension Plan or Multiemployer Plan, (ii) is entered into, maintained,
contributed to or required to be contributed to, as the case may be, by the
Seller or any of its ERISA Affiliates or under which the Seller or any of its
ERISA Affiliates may incur any liability and (iii) covers or has covered any
employee or former employee of the Seller or any of its ERISA Affiliates (with
respect to their relationship with such entities).
          “Business Day” means any day that is not a Saturday, a Sunday or other
day on which banks are required or authorized by Law to be closed in the City of
New York.
          “Business Employee” means the employees of the Seller primarily
engaged as of the date of this Agreement in work relating to the Business, other
than Excluded Employees.
          “Business Records” means all books, records, ledgers and files or
other similar information of the Seller (in any form or medium) related to, used
or held for use solely in connection with the Business or the Purchased Assets,
including all client lists, vendor lists, correspondence, mailing lists, revenue
records, invoices, advertising materials, brochures, records of operation,
standard forms of documents, manuals of operations or business procedures,
photographs, blueprints, research files and materials, data books, Intellectual
Property disclosures and information, media materials and plates, accounting
records and litigation files (but excluding the organization documents, minute
and stock record books and corporate seal of the Seller) in each case to the
extent such items exist and are in the possession or control of the Seller.
          “Collateral Materials” means all collateral materials, manuals,
promotional materials, sales materials, display materials and product
information materials, and all books and records, that are, in all material
respects, exclusively related to the Transferred Software and that are listed on
Schedule 2.1(a)(1) and any Copyrights in and to the Collateral Materials.
          “Contract” means any contract, agreement, arrangement or
understanding, whether written or oral and whether express or implied.
          “control,” including the terms “controlled by” and “under common
control with,” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, as trustee or executor, as
general partner or managing member, by

2



--------------------------------------------------------------------------------



 



Contract or otherwise, including the ownership, directly or indirectly, of
securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.
          “Employee Plans” means all Benefit Arrangements, Multiemployer Plans,
Pension Plans and Welfare Plans.
          “Encumbrance” means any charge, claim, limitation, condition,
equitable interest, mortgage, lien, option, pledge, security interest, easement,
encroachment, right of first refusal, adverse claim or restriction of any kind,
including any restriction on or transfer or other assignment, as security or
otherwise, of or relating to use, quiet enjoyment, voting, transfer, receipt of
income or exercise of any other attribute of ownership. For the purposes of
clarity, it is understood that any Encumbrance in favor of the Buyer is not
within the foregoing definition of Encumbrance.
          “ERISA Affiliate” means any Person that is (or at any relevant time
was) a member of a “controlled group of corporations” with or under “common
control” with the Seller as defined in Section 414(b) or (c) of the Code or that
is otherwise (or at any relevant time was) required to be treated, together with
the Seller, or as the case may be, as a single employer under Sections 414(m) or
(o) of the Code.
          “Escrow Agent” means a bank or trust company selected by the Buyer and
reasonably acceptable to the Seller to act as the escrow agent in connection
with this Agreement and the Escrow Agreement.
          “Escrow Amount” means Two Million Dollars ($2,000,000).
          “Escrow Period” means the term of the Buyer License Agreement but in
no case less than [***] following the Closing.
          “Employee Offer Letters” means, collectively, the employment offer
letters to be presented by the Buyer to the Offered Employees.
          “Excluded Employees” means those employees of the Seller listed on
Annex B.
          “GAAP” means U.S. generally accepted accounting principles in effect
on the date on which they are applied pursuant to this Agreement, applied
consistently throughout the relevant periods.
          “Governmental Authority” means any United States or non-United States
federal, national, supranational, state, provincial, local or similar
government, governmental, regulatory or administrative authority, branch, agency
or commission or any court, tribunal, or arbitral or judicial body (including
any grand jury).
          “Inbound Licenses” means all Contracts under which the Seller uses or
has the right to use any Third Party Licensed Intellectual Property, exclusive
of any Retained Licenses, as set forth on Schedule 3.12(a)(ix)(1), and exclusive
of any non-exclusive
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

3



--------------------------------------------------------------------------------



 



licenses to commercially available off-the-shelf software entered into in the
ordinary course.
          “Intellectual Property” means any or all of the following:
(i) proprietary inventions (whether patentable or not), invention disclosures,
industrial designs, improvements, trade secrets, proprietary information, know
how, technology, technical data and customer lists, and all documentation
relating to any of the foregoing; (ii) business, technical and know-how
information, non-public information, and confidential information including
databases and data collections and all rights therein; (iii) works of authorship
(including computer programs, source code, object code, whether embodied in
software, firmware or otherwise), architecture, artwork, logo images,
documentation, files, records, schematics, verilog files, netlists, emulation
and simulation reports, test vectors and hardware development tools;
(iv) processes, devices, prototypes, schematics, bread boards, net lists, mask
works, test methodologies and hardware development tools; (v) logos, trade
names, trade dress, trademarks, service marks, World Wide Web addresses, uniform
resource locators and domain names, tools, methods and processes; and (vii) any
similar or equivalent property of any of the foregoing (as applicable)
          “Intellectual Property Rights” means any or all of the following and
all worldwide common law and statutory rights in, arising out of, or associated
therewith: (i) patents and applications therefor and all reissues, divisions,
renewals, extensions, provisionals, continuations and continuations-in-part
thereof throughout the world (“Patents”); (ii) copyrights, copyrights
registrations and applications therefor, and all other rights corresponding
thereto throughout the world including moral and economic rights of authors and
inventors, however denominated (“Copyrights”); (iii) industrial designs and any
registrations and applications therefor throughout the world; (iv) trade names,
logos, common law trademarks and service marks, trademark and service mark
registrations and applications therefor and all goodwill associated therewith
throughout the world (“Trademarks”); (v) trade secrets (including, those trade
secrets defined in the Uniform Trade Secrets Act and under corresponding foreign
statutory and common law), business, technical and know-how information,
non-public information, and confidential information and rights to limit the use
or disclosure thereof by any person; including databases and data collections
and all rights therein (“Trade Secrets”); (vi) mask works, mask work
registrations and applications, and all other rights corresponding thereto
throughout the world; and (vii) any similar or equivalent rights to any of the
foregoing (as applicable).
          “Inventory” means all inventory, including raw and packing materials,
work-in-progress, finished goods, supplies, parts and similar items related to,
used or held for use in connection with the Business.
          “Knowledge,” with respect to a party, means the knowledge of any
officer or director of such party and such knowledge as would be imputed to such
persons after due inquiry consistent with customary duties of similarly situated
officers and directors.
          “Law” means any statute, law, ordinance, regulation, rule, code,
executive order, treaty, convention, standard, injunction, judgment, decree or
order of any Governmental Authority.

4



--------------------------------------------------------------------------------



 



          “Made Available” means all documents and information loaded into the
data room maintained by eRoom.net, no later than three (3) days prior to the
date of this Agreement.
          “Material Adverse Effect” means any event, change, circumstance,
occurrence, effect or state of facts that individually or in the aggregate
(i) is or could reasonably be expected to be materially adverse to the business,
assets, liabilities, condition (financial or otherwise), results of operations
of the Business, taken as a whole, (ii) has materially impaired, or could
reasonably be expected to impair, the value of the Purchased Assets, taken as a
whole, or (iii) materially impairs the ability of the Seller to consummate, or
prevents or materially delays, any of the transactions contemplated by this
Agreement or the Ancillary Agreements or could reasonably be expected to do so;
provided, however, that in no event would any change generally affecting any of
the industries in which the Seller and its Subsidiaries operate, or the economy
as a whole, including, without limitation, any change in commodity prices, be
deemed to constitute a “Material Adverse Effect”.
          “Multiemployer Plan” means any “multiemployer plan,” as defined in
Section 4001(a)(3) of ERISA, (i) that the Seller or any of its ERISA Affiliates
maintains, administers, contributes to or is required to contribute to, or,
after September 25, 1980, maintained, administered, contributed to or was
required to contribute to, or under which the Seller or any of its ERISA
Affiliates may incur any liability and (ii) that covers or has covered any
employee or former employee of the Seller or any of its ERISA Affiliates (with
respect to their relationship with such entities) or for which the Seller may be
responsible.
          “Offered Optional Employees” means any employees listed on Annex D
(“Optional Employees”) that receive offers of employment from Buyer at any time
during the period beginning as of the date hereof and continuing until the
Closing.
          “Outbound Licenses” means all Contracts under which the Seller has
licensed to others the right to use or agreed to transfer to others any of the
Seller Owned Intellectual Property, exclusive of any Retained Licenses, as set
forth on Schedule 3.12(a)(ix)(2).
          “Pension Plan” means any “employee pension benefit plan” as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) (i) that the Seller or
any of its ERISA Affiliates maintains, administers, contributes to or is
required to contribute to, or, within the five years prior to the Closing Date,
maintained, administered, contributed to or was required to contribute to, or
under which any such entity may incur any liability and (ii) that covers or has
covered any employee or former employee of the Seller or any of its ERISA
Affiliates (with respect to their relationship with such entities) or for which
the Seller may be responsible.
          “Permits” means all permits, licenses, franchises, approvals,
certificates, consents, waivers, concessions, exemptions, orders, registrations,
notices or other authorizations issued to, or required to be obtained or
maintained by, the Seller by a

5



--------------------------------------------------------------------------------



 



Governmental Authority with respect to the conduct or operation of the Business
as currently conducted or the ownership or use of the Purchased Assets, and all
pending applications therefor and amendments, modifications and renewals
thereof.
          “Person” means an individual, corporation, partnership, limited
liability company, limited liability partnership, syndicate, person, trust,
association, organization or other entity, including any Governmental Authority,
and including any successor, by merger or otherwise, of any of the foregoing.
          “Plan Sponsor” has the meaning set forth in Section 3(16)(B) of ERISA.
          “Policy” means each insurance policy and fidelity bond which covers
the Business or the Seller with respect to the Business.
          “Pre-Closing Tax Period” means any Tax period ending on or before the
Closing Date and that portion of any Straddle Period ending on the Closing Date.
          “Related Party,” with respect to any specified Person, means: (i) any
Affiliate of such specified Person, or any director, executive officer, general
partner or managing member of such Affiliate; (ii) any Person who serves as a
director, executive officer, partner, member or in a similar capacity of such
specified Person; (iii) any immediate family member of a Person described in
clause (ii); or (iv) any other Person who holds, individually or together with
any Affiliate of such other Person and any member(s) of such Person’s immediate
family, more than 5% of the outstanding equity or ownership interests of such
specified Person.
          “Return” means any return, declaration, report, statement, information
statement and other document required to be filed with respect to Taxes.
          “Rights” means all rights under or in respect of any Seller Owned
Intellectual Property, including all rights to sue and recover damages for past,
present and future infringement, dilution, misappropriation, violation, unlawful
imitation or breach thereof, and all rights of priority and protection of
interests therein under the laws of any jurisdiction.
          “Seller Contract” means any Contract primarily related to the Business
or the Purchased Assets to which the Seller is a party, under which the Seller
may have any rights or by which the Seller, the Business or any of the Purchased
Assets may be bound.
          “Seller Licensed Intellectual Property” means the Intellectual
Property and Intellectual Property Rights licensed by the Seller to the Buyer
under the Seller License Agreement.
          “Seller Owned Intellectual Property” means all Intellectual Property
and Intellectual Property Rights that are owned by the Seller and which,
primarily, relates to, or is used or held for use in connection with the Seller
Products or the Business as presently conducted or as presently contemplated to
be conducted by the Seller, exclusive of any Retained Intellectual Property.

6



--------------------------------------------------------------------------------



 



          “Seller Source Code” means source code for which the Intellectual
Property and Intellectual Property Rights therein are part of the Seller Owned
Intellectual Property.
          “Straddle Period” means any Tax period that includes (but does not end
on) the Closing Date.
          “Subsidiary” means, with respect to any Person, any other Person
controlled by such first Person, directly or indirectly, through one or more
intermediaries.
          “Tax Arbitrator” means (i) a nationally recognized accounting firm
jointly retained by the Buyer and the Seller or (ii) if no nationally recognized
accounting firm will agree to resolve the dispute, a Person with expertise in
the issues related to the dispute jointly retained by the Buyer and the Seller.
          “Taxes” means: (i) all federal, state, local, foreign and other net
income, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, registration, license, lease, service, service use,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, windfall profits, customs, duties or other taxes, fees, assessments or
charges of any kind whatsoever, together with any interest and any penalties,
additions to tax or additional amounts with respect thereto; (ii) any liability
for payment of amounts described in clause (i) whether as a result of transferee
liability, of being a member of an affiliated, consolidated, combined or unitary
group for any period or otherwise through operation of law; and (iii) any
liability for the payment of amounts described in clauses (i) or (ii) as a
result of any tax sharing, tax indemnity or tax allocation agreement or any
other express or implied agreement to indemnify any other Person.
          “Third Party Licensed Intellectual Property” shall mean all
Intellectual Property and Intellectual Property Rights licensed to the Seller by
third parties which relates to, or is used or held for use in connection with
the Seller Products or the Business as presently conducted or as presently
contemplated to be conducted by the Seller.
          “Transferred Software” means the software product developed and
marketed by the Seller, as more fully described on Annex A, including the object
code and source code form thereof, and including any existing alpha or beta
versions of any upgrade, updates or new releases thereof and all technical and
customer documentation exclusively relating thereto in all material respects.
          “Welfare Plan” means any “employee welfare benefit plan,” as defined
in Section 3(1) of ERISA, (i) that the Seller or any of its ERISA Affiliates
maintains, administers, contributes to or is required to contribute to, or under
which any such entity may incur any liability and (ii) that covers or has
covered any employee or former employee of any such entity (with respect to
their relationship with such entities) or for which any such entity may be
responsible.

7



--------------------------------------------------------------------------------



 



TABLE OF DEFINED TERMS

                  Cross Reference     Term   in Agreement   Page
Accounts Receivables
  Section 1.1     1  
Action
  Section 1.1     1  
Affiliate
  Section 1.1     1  
Agreement
  Preamble     1  
Allocation Statement
  Section 6.2     41  
Ancillary Agreements
  Section 1.1     1  
Assignment and Assumption Agreement
  Section 2.7(b)(ii)     15  
Assumed Contracts
  Section 2.1(b)     11  
Assumed Liabilities
  Section 2.3     13  
Benefit Arrangement
  Section 1.1     2  
Bill of Sale
  Section 2.7(b)(i)     15  
Business Day
  Section 1.1     2  
Business Employee
  Section 1.1     2  
Business
  Recitals     1  
Business Records
  Section 1.1     2  
Buyer 401(k) Plan
  Section 5.7(g)     38  
Buyer License Agreement
  Section 2.7(b)(iii)     15  
Buyer
  Preamble     1  
Buyer Prohibited Employee
  Section 5.4(e)(vii)     34  
Buyer Welfare Plans
  Section 5.7(e)     37  
Closing Date
  Section 2.7(a)     15  
Closing
  Section 2.7(a)     15  
COBRA
  Section 5.7(d)     37  
Collateral Materials
  Section 1.1     2  
Competing Business
  Section 5.4(a)(i)     32  
Confidential Information
  Section 5.8(b)     39  
Confidentiality Agreement
  Section 5.8(a)     39  
Contract
  Section 1.1     2  
control
  Section 1.1     2  
controlled by
  Section 1.1     2  
Copyrights
  Section 1.1     4  
Core Representations
  Section 8.1(a)     45  
[***]
  Section 5.4(e)(x)     34  
[***]
  Section 5.4(e)(xi)     34  
Customer
  Section 5.4(a)(iv)     33  
[***]
  Section 3.7     19  
Disclosure Schedules
  Article III     16  
dollars, or $, or US$
  Section 10.12     54  
Employee Offer Letters
  Section 1.1     3  
Employee Plans
  Section 1.1     3  
Encumbrance
  Section 1.1     3  

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

8



--------------------------------------------------------------------------------



 



TABLE OF DEFINED TERMS

                  Cross Reference     Term   in Agreement   Page
Enhance
  Section 5.4(e)(iv)     34  
ERISA Affiliate
  Section 1.1     3  
Escrow Agent
  Section 1.1     3  
Escrow Agreement
  Section 2.7(b)(viii)     15  
Escrow Amount
  Section 1.1     3  
Escrow Fund
  Section 8.11     49  
Escrow Period
  Section 1.1     3  
Excluded Assets
  Section 2.2     12  
Excluded Contracts
  Section 2.2(d)     12  
Excluded Employees
  Section 1.1     3  
Excluded Liabilities
  Section 2.4     13  
GAAP
  Section 1.1     3  
Governmental Authority
  Section 1.1     3  
Group Health Plan
  Section 5.7(d)     37  
[***]
  Section 5.4(e)(v)     34  
Inbound Licenses
  Section 1.1     3  
Indemnification Cap
  Section 8.4(b)     47  
Indemnitee
  Section 8.7(a)     48  
Indemnitor
  Section 8.7(a)     48  
Intellectual Property Rights
  Section 1.1     4  
Intellectual Property
  Section 1.1     4  
Inventory
  Section 1.1     4  
Knowledge
  Section 1.1     4  
Law
  Section 1.1     4  
Losses
  Section 8.2     46  
Made Available
  Section 1.1     5  
Material Adverse Effect
  Section 1.1     5  
Material Contracts
  Section 3.12(a)     26  
Multiemployer Plan
  Section 1.1     5  
Non-Compete Period
  Section 5.4(a)     32  
[***]
  Section 5.4(e)(i)     34  
[***]
  Section 5.4(e)(ix)     34  
Notice of Claim
  Section 8.7(a)     48  
Offered Employees
  Section 5.7(b)     37  
Open Source Materials
  Section 3.10(j)     23  
Outbound Licenses
  Section 1.1     5  
Patents
  Section 1.1     4  
PC Client Device
  Section 5.4(e)(iii)     34  
Pension Plan
  Section 1.1     5  
Permits
  Section 1.1     5  
Permits
  Section 3.6(b)     19  
Permitted Encumbrances
  Section 3.4(a)     18  

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

9



--------------------------------------------------------------------------------



 



TABLE OF DEFINED TERMS

                  Cross Reference     Term   in Agreement   Page
Person
  Section 1.1     6  
Plan Sponsor
  Section 1.1     6  
Policy
  Section 1.1     6  
Pre-Closing Tax Period
  Section 1.1     6  
Purchase Price
  Section 2.6     14  
Purchased Assets
  Section 2.1     11  
Related Party
  Section 1.1     6  
Representatives
  Section 5.2(a)     30  
[***]
  Section 5.4(e)(viii)     34  
Retained Intellectual Property
  Section 2.2(b)     12  
Retained Licenses
  Section 2.2(c)     12  
Return
  Section 1.1     6  
Rights
  Section 1.1     6  
Schedule
  Article III     16  
Seller 401(k) Plan
  Section 5.7(g)     38  
[***]
  Section 5.4(e)(ii)     34  
Seller Contract
  Section 1.1     6  
Seller Indemnified Parties
  Section 8.3     46  
Seller Indemnified Party
  Section 8.3     46  
Seller License Agreement
  Section 2.7(b)(iv)     15  
Seller Licensed Intellectual Property
  Section 1.1     6  
Seller Owned Intellectual Property
  Section 1.1     6  
Seller
  Preamble     1  
Seller Products
  Section 3.10(a)     22  
Seller Prohibited Employee
  Section 5.4(e)(vi)     34  
Seller Registered Intellectual Property
  Section 3.10(b)     22  
Seller Source Code
  Section 1.1     6  
Short Form Patent Assignment Agreement
  Section 2.7(b)(v)     15  
Short Form Trademark Assignment Agreement
  Section 2.7(b)(vi)     15  
Straddle Period
  Section 1.1     7  
Subsidiary
  Section 1.1     7  
Tax Arbitrator
  Section 1.1     7  
Tax Clearance Certificate
  Section 6.4     42  
Taxes
  Section 1.1     7  
Third Party Claim
  Section 8.7(a)     48  
Third Party Licensed Intellectual Property
  Section 1.1     7  
Tier 1 Development Team
  Section 5.7(b)     37  
Tier 2 Development Team
  Section 5.7(b)     37  
Trade Secrets
  Section 1.1     4  
Trademarks
  Section 1.1     4  
Transfer Tax
  Section 6.1     41  
Transferred Software
  Section 1.1     7  

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

10



--------------------------------------------------------------------------------



 



TABLE OF DEFINED TERMS

                  Cross Reference     Term   in Agreement   Page
Transferring Employees
  Section 5.7(b)     37  
under common control with
  Section 1.1     2  
[***]
  Section 3.17     27  
[***]
  Section 5.13     41  
WARN Act
  Section 3.9(e)     21  
Warranty Losses
  Section 8.4(a)     47  
Welfare Plan
  Section 1.1     7  

ARTICLE II
PURCHASE AND SALE
     Section 2.1 Purchase and Sale of Assets. Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Seller shall sell, assign,
transfer, convey and deliver to the Buyer, and the Buyer, in reliance on the
representations, warranties and covenants of the Seller contained herein, shall
purchase from the Seller, all of the Seller’s right, title and interest in and
to all assets, properties and rights of every nature, kind and description,
whether tangible or intangible, real, personal or mixed, accrued or contingent
(including goodwill), wherever located and whether now existing or hereafter
acquired prior to the Closing Date, exclusively related to, used or held for use
in connection with the Business, including all assets related to the Phoenix
‘Hyperspace’ product, in each case as they shall exist on the Closing Date,
whether or not reflected on or specifically referred to in the Schedules
attached hereto, other than the Excluded Assets (collectively, the “Purchased
Assets”), in each case free and clear of any Encumbrances other than Permitted
Encumbrances, including, without limitation:
          (a) the Seller Owned Intellectual Property, Inbound Licenses,
Transferred Software, any Collateral Materials listed on Schedule 2.1(a)(1),
domain names listed on Schedule 2.1(a)(2), Seller Products and any other assets
listed on Schedule 2.1(a)(3);
          (b) the Contracts listed on Schedule 2.1(b) (the “Assumed Contracts”);
          (c) all Permits used in the Business and not otherwise required or
used by the Seller outside of the Business and transferable to the Buyer;
          (d) all lists of current customers, suppliers, resellers and material
vendors of the Business and all maintenance, service and support records for
such current customers;
          (e) all Rights;
          (f) all confidentiality, nondisclosure and assignment of invention
agreements entered into by the Seller with any Person other than current or
former
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

11



--------------------------------------------------------------------------------



 



employees of the Business and exclusively relating to the Purchased Assets or
the Assumed Liabilities;
          (g) all marketing documents, business records, customer maintenance,
service and support records, programmer logs and correspondence, in whatever
form (electronic, written or otherwise) related exclusively to the Business, the
Purchased Assets or the Assumed Liabilities; provided that such books and
records shall expressly not include documents, materials or information which
are subject to attorney-client, work product or similar privilege or which were
prepared in connection with the transactions contemplated by this Agreement or
the sale of the Business, the Purchased Assets or the Assumed Liabilities;
          (h) all of the Seller’s goodwill in, and going concern value of, the
Business and the Purchased Assets.
     Section 2.2 Excluded Assets. Notwithstanding anything contained in
Section 2.1 to the contrary, the Seller is not selling, and the Buyer is not
purchasing, any of the following assets of the Seller related to the Business,
all of which shall be retained by the Seller (collectively, the “Excluded
Assets”):
          (a) all of the Seller’s cash and cash equivalents;
          (b) the Intellectual Property and software set forth on
Schedule 2.2(b) (“Retained Intellectual Property”);
          (c) the inbound license agreements set forth on Schedule 2.2(c) hereto
(“Retained Licenses”);
          (d) all Contracts, other than the Assumed Contracts, including, but
not limited to, the Contracts set forth on Schedule 2.2(d) (“Excluded
Contracts”);
          (e) all rights of the Seller under this Agreement and the Ancillary
Agreements;
          (f) Accounts Receivables;
          (g) the corporate seals, certificate of incorporation, bylaws, minute
books, stock books, Tax Returns, books of account or other records having to do
with the corporate organization of the Seller;
          (h) all Policies and all rights and benefits thereunder;
          (i) any refund or credit of the Seller’s and its Affiliates’ Taxes
attributable to any Pre-Closing Tax Period, Excluded Liability or to any other
Excluded Asset;
          (j) any and all records prepared in connection with the sale of the
Business to the Buyer;

12



--------------------------------------------------------------------------------



 



          (k) any and all Tax records to the extent related to Taxes that
constitute Excluded Liabilities; and
          (l) all other properties, assets, goodwill and rights of the Seller of
whatever kind and nature, real, personal or mixed, tangible or intangible, other
than Purchased Assets.
     Section 2.3 Assumed Liabilities. In connection with purchase and sale of
the Purchased Assets pursuant to this Agreement, at the Closing, the Buyer shall
assume all liabilities of the Seller under the Assumed Contracts that are
required to be performed on or after the Closing Date, other than any such
liabilities expressly delineated as Excluded Liabilities in Section 2.4 (the
“Assumed Liabilities”).
     Section 2.4 Excluded Liabilities. Notwithstanding the provisions of
Section 2.3 or any other provision of this Agreement, any Schedule or Exhibit
hereto or any Ancillary Agreement to the contrary, and regardless of any
disclosure to the Buyer, the Buyer shall not assume or be obligated to pay,
perform or otherwise discharge (and the Seller shall retain, pay, perform or
otherwise discharge without recourse to the Buyer) any liabilities or
obligations of the Seller of any kind, character or description whatsoever,
whether direct or indirect, known or unknown, absolute or contingent, matured or
unmatured, and currently existing or hereinafter arising other than the Assumed
Liabilities expressly assumed under Section 2.3 (the “Excluded Liabilities”),
including the following:
          (a) all Taxes arising from or with respect to the Purchased Assets or
the operation of the Business that are incurred in or attributable to any
period, or any portion of any period, ending on or prior to the Closing Date;
          (b) any indebtedness for borrowed money or guarantees thereof
outstanding as of the Closing Date;
          (c) any liability arising from or related to any breach, failure to
perform, torts related to the performance of, violations of Law, infringements
or indemnities under, guaranties pursuant to and overcharges or underpayments
under, any Seller Contract prior to the Closing Date;
          (d) any liability arising from or related to any compliance or
noncompliance prior to the Closing Date with any Law applicable to the Seller,
the Business or the Purchased Assets;
          (e) any liability arising from or related to any Action against the
Seller, the Business or the Purchased Assets pending as of the Closing Date or
based upon any action, event, circumstance or condition arising prior to the
Closing Date;
          (f) any liability incurred by the Seller or any Person other than the
Buyer arising out of or relating to the negotiation and preparation of this
Agreement and the Ancillary Agreements (including fees and expenses payable to
all attorneys and accountants, other professional fees and expenses and
bankers’, brokers’ or finders’ fees for persons not engaged by the Buyer);

13



--------------------------------------------------------------------------------



 



          (g) any liability or obligation arising from or relating to the
Excluded Contracts; and
          (h) any liability or obligation relating to an Excluded Asset.
     Section 2.5 Consents and Waivers; Further Assurances.
          (a) Nothing in this Agreement or the Ancillary Agreements shall be
construed as an agreement to assign any Assumed Contract, Permit, Right or other
Purchased Asset that by its terms or pursuant to applicable Law is not capable
of being sold, assigned, transferred or delivered without the consent or waiver
of a third party or Governmental Authority unless and until such consent or
waiver shall be given. The Seller shall use commercially reasonable efforts, and
the Buyer shall cooperate reasonably with the Seller, to obtain such consents
and waivers and to resolve the impediments to the sale, assignment, transfer or
delivery contemplated by this Agreement or the Ancillary Agreements and to
obtain any other consents and waivers necessary to convey to the Buyer all of
the Purchased Assets. In the event any such consents or waivers are not obtained
prior to the Closing Date, (i) the Seller shall continue to use commercially
reasonable efforts to obtain the relevant consents or waivers until such
consents or waivers are obtained, and the Seller will cooperate with the Buyer
to provide that the Buyer shall receive the interest of the Seller in the
benefits under any such Assumed Contract, Permit, Right or other Purchased
Asset, including performance by the Seller, if economically feasible, as agent.
Nothing in this Section 2.5(a) shall affect the Buyer’s right to terminate this
Agreement under Section 9.1 in the event that any consent or waiver as described
herein is not obtained.
          (b) From time to time, whether before, at or following the Closing,
the Seller and the Buyer shall execute, acknowledge and deliver all such further
conveyances, notices, assumptions and releases and such other instruments, and
shall take such further actions, as may be necessary or appropriate to assure
fully to the Buyer all of the properties, rights, titles, interests, estates,
remedies, powers and privileges intended to be conveyed to the Buyer under this
Agreement and the Ancillary Agreements and to assure fully to the Seller the
assumption of the liabilities and obligations intended to be assumed by the
Buyer pursuant to this Agreement and the Ancillary Agreements, and to otherwise
make effective as promptly as practicable the transactions contemplated hereby
and thereby.
     Section 2.6 Consideration. In full consideration for the sale, assignment,
transfer, conveyance and delivery of the Purchased Assets to the Buyer, at the
Closing, or as soon as reasonably practical following the Closing but in no
event later than two Business Days, the Buyer shall (a) pay to the Seller, by
wire transfer to a bank account designated in writing by the Seller to the Buyer
at least two Business Days prior to the Closing Date, an amount equal to Twelve
Million Dollars ($12,000,000) (the “Purchase Price”), less the Escrow Amount, in
immediately available funds in United States dollars, (b) deposit the Escrow
Amount by wire transfer of immediately available funds in United States dollar
with the Escrow Agent, to be managed and paid out by the Escrow Agent

14



--------------------------------------------------------------------------------



 



pursuant to the terms of this Agreement and the Escrow Agreement and (c) assume
the Assumed Liabilities.
     Section 2.7 Closing.
          (a) The sale and purchase of the Purchased Assets and the assumption
of the Assumed Liabilities contemplated by this Agreement shall take place at a
closing (the “Closing”) to be held at the offices of Gibson, Dunn & Crutcher
LLP, 1881 Page Mill Road, Palo Alto, California 94304, at 10:00 a.m. Pacific
Daylight Time on the tenth Business Day following the satisfaction or, to the
extent permitted by applicable Law, waiver of all conditions to the obligations
of the parties set forth in Article VII (other than such conditions as may, by
their terms, only be satisfied at the Closing or on the Closing Date), or at
such other place or at such other time or on such other date as the Seller and
the Buyer mutually may agree in writing. The day on which the Closing takes
place is referred to as the “Closing Date.”
          (b) At the Closing, the Seller shall deliver or cause to be delivered
to the Buyer the following documents:
               (i) a bill of sale for the Purchased Assets, in the form of
Exhibit A (the “Bill of Sale”), duly executed by the Seller;
               (ii) a counterpart of the Assumption Agreement, in the form of
Exhibit B (the “Assignment and Assumption Agreement”), duly executed by the
Seller;
               (iii) a counterpart of the license agreement, in the form of
Exhibit C (the “Buyer License Agreement”), duly executed by the Seller;
               (iv) a counterpart of the license agreement, in the form of
Exhibit D (the “Seller License Agreement”), duly executed by the Seller;
               (v) a short form patent assignment agreement, in the form of
Exhibit E (the “Short Form Patent Assignment Agreement”), duly executed by the
Seller;
               (vi) a short form trademark assignment agreement, in the form of
Exhibit F (the “Short Form Trademark Assignment Agreement”), duly executed by
the Seller;
               (vii) a counterpart of the Escrow Agreement, in the form of
Exhibit G (the “Escrow Agreement”), duly executed by the Seller and the Escrow
Agent;
               (viii) a duly executed certificate of an executive officer of the
Seller certifying the fulfillment of the conditions set forth in Section 7.3(a)
and (h);
               (ix) a certificate of non-foreign status described in Treasury
Regulations section 1.1445 2(b)(2) for the Seller;
               (x) side letter executed by InfoObjects, in the form of
Exhibit H;

15



--------------------------------------------------------------------------------



 



               (xi) A copy of the Seller letter [***].
               (xii) A copy of the Certificate of Destruction of Source Code by
Samsung, pursuant to Section E-3 of the Amendment dated October 14, 2009 to the
Technology License and Services Agreement between the Seller and Samsung dated
December 1, 2004; and
               (xiii) such other bills of sale, assignments and other
instruments of assignment, transfer or conveyance, in form and substance
reasonably satisfactory to the Buyer, as the Buyer may reasonably request or as
may be otherwise necessary or desirable to evidence and effect the sale,
assignment, transfer, conveyance and delivery of the Purchased Assets to the
Buyer and to put the Buyer in actual possession or control of the Purchased
Assets, duly executed by the Seller.
          (c) At the Closing, the Buyer shall deliver or cause to be delivered
to the Seller the following documents:
               (i) a counterpart of the Assignment and Assumption Agreement,
duly executed by the Buyer;
               (ii) a counterpart of the Buyer License Agreement, duly executed
by the Buyer;
               (iii) a counterpart of the Seller License Agreement, duly
executed by the Buyer;
               (iv) a counterpart of the Escrow Agreement, duly executed by the
Buyer; and
               (v) such other documents and instruments, in form and substance
reasonably satisfactory to the Seller, as the Seller may reasonably request or
as may be otherwise necessary or desirable to evidence and effect the assumption
by the Buyer of the Assumed Liabilities, duly executed by the Buyer.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE SELLER
     Except as set forth in the corresponding sections or subsections of the
Disclosure Schedules attached hereto (individually, a “Schedule,” and,
collectively, the “Disclosure Schedules”) (each of which shall be arranged in
Sections and subsections corresponding to the specifically identified Sections
or subsections hereof to which such Disclosure Schedule relates and shall not
qualify any other provision of this Agreement or any Ancillary Agreement),
provided that any information disclosed in one Schedule shall be considered to
be made for purposes of another section of the Disclosure Schedules to the
extent that the relevance or applicability of the disclosure is clearly apparent
on the face of such disclosure, the Seller hereby represents and warrants to the
Buyer as follows:
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

16



--------------------------------------------------------------------------------



 



     Section 3.1 Organization and Qualification. The Seller is a corporation
duly organized, validly existing and in good standing under the laws of Delaware
and has full corporate power and authority to own, lease and operate the
Purchased Assets and to carry on the Business as it is now being conducted. The
Seller is duly qualified or licensed as a foreign corporation to do business,
and is in good standing, in each jurisdiction where the ownership or operation
of the Purchased Assets or the conduct of the Business makes such qualification
or licensing necessary, except where the failure to be so qualified or so
licensed or to be in good standing would not reasonably be expected to result in
a Material Adverse Effect.
     Section 3.2 Authority. The Seller has full corporate power and authority to
execute and deliver this Agreement and each of the Ancillary Agreements to which
it will be a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by the Seller of this Agreement and each of the
Ancillary Agreements to which it will be a party and the consummation by the
Seller of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action. This Agreement has been,
and upon their execution each of the Ancillary Agreements to which the Seller
will be a party will have been, duly executed and delivered by the Seller. This
Agreement constitutes, and upon their execution each of the Ancillary Agreements
to which the Seller will be a party will constitute, the legal, valid and
binding obligations of the Seller, enforceable against the Seller in accordance
with their respective terms except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws and
equitable principles related to or limiting creditors’ rights generally and by
general principles of equity.
     Section 3.3 No Conflict; Required Filings and Consents.
          (a) The execution, delivery and performance by the Seller of this
Agreement and each of the Ancillary Agreements to which the Seller will be a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not:
               (i) conflict with or violate the certificate of incorporation or
bylaws or equivalent organizational documents of the Seller;
               (ii) conflict with or violate any Law applicable to the Seller,
the Business or any of the Purchased Assets or by which the Seller, the Business
or any of the Purchased Assets are bound or affected; or
               (iii) result in any breach of, constitute a default (or an event
that, with notice or lapse of time or both, would become a default) under,
require any consent of or notice to any Person pursuant to, give to others any
right of termination, amendment, modification, acceleration or cancellation of,
allow the imposition of any fees or penalties, require the offering or making of
any payment or redemption, give rise to any increased, guaranteed, accelerated
or additional rights or entitlements of any Person or otherwise adversely affect
any rights of the Seller or the Business under, or result in the creation of

17



--------------------------------------------------------------------------------



 



any Encumbrance on any of the Purchased Assets pursuant to, any note, bond,
mortgage, indenture, agreement, lease, license, permit, franchise, instrument,
obligation or other Contract to which the Seller is a party or by which the
Seller, the Business or the Purchased Assets are bound or affected.
          (b) The Seller is not required to file, seek or obtain any notice,
authorization, approval, order, permit or consent of or with any Governmental
Authority in connection with the execution, delivery and performance by the
Seller of this Agreement and each of the Ancillary Agreements to which it will
be a party or the consummation of the transactions contemplated hereby or
thereby or in order to prevent the termination of any right, privilege, license
or qualification of or affecting the Business or the Purchased Assets.
     Section 3.4 Title to Assets; Sufficiency of Assets.
          (a) The Seller has good and valid title to or a valid license in all
of the Purchased Assets, free and clear of any Encumbrance, other than (i) liens
for Taxes not yet due and payable, (ii) assessments or governmental charges or
landlords’, workers’, carriers’ and mechanics’ or other like liens with respect
to which payment is not due and that do not impair the conduct of the Business
or the present use of the affected property and (iii) liens that are immaterial
in character, amount, and extent and which do not detract from the value or
interfere with the present or proposed use of the properties they affect
(collectively, “Permitted Encumbrances”). The delivery to the Buyer of the Bill
of Sale and other instruments of assignment, conveyance and transfer pursuant to
this Agreement and the Ancillary Agreements will transfer to the Buyer good and
valid title to or a valid leasehold interest in all of the Purchased Assets,
free and clear of any Encumbrance other than Permitted Encumbrances.
          (b) The Purchased Assets, together with the Seller Licensed
Intellectual Property, constitute all of the assets, properties and rights
necessary and sufficient for the conduct and operation of the Business as
currently conducted or as presently contemplated to be conducted.
     Section 3.5 Absence of Certain Changes or Events. Since December 31, 2009,
(a) the Seller has conducted the Business only in the ordinary course consistent
with past practice; (b) there has not been any change, event or development
that, individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect; and (c) neither the Business nor the
Purchased Assets have suffered any loss, damage, destruction or other casualty
affecting any material properties or assets thereof or included therein, whether
or not covered by insurance. Since March 31, 2010, the Seller has not taken any
action that, if taken after the date of this Agreement, would constitute a
breach of any of the covenants set forth in Section 5.1.
     Section 3.6 Compliance with Law; Permits.
          (a) To the Knowledge of the Seller, the Seller is and has been since
January 1, 2007, in compliance in all material respects with all Laws applicable
to the

18



--------------------------------------------------------------------------------



 



Seller in connection with the conduct or operation of the Business and the
ownership or use of the Purchased Assets. Neither the Seller nor any of its
executive officers has received, nor to the Knowledge of the Seller is there any
basis for, any notice, order, complaint or other communication from any
Governmental Authority or any other Person that the Seller is not in compliance
with any such Laws.
          (b) Schedule 3.6 sets forth a true and complete list of all Permits
necessary for the Seller to own, lease and operate the Purchased Assets and to
carry on the Business as currently conducted (the “Permits”). The Seller is and
has been since January 1, 2007, in compliance in all material respects with all
such Permits. No suspension, cancellation, modification, revocation or
nonrenewal of any Permit is pending or, to the Knowledge of the Seller,
threatened.
     Section 3.7 Litigation. As of the date hereof, there is no Action (except
for any Actions commenced by Persons other than Governmental Authorities that
would not reasonably be expected to result in a liability or loss in respect of
the Business or the Purchased Assets of more than [***] individually or in the
aggregate) pending or, to the Knowledge of the Seller, threatened in connection
with the Business or the Purchased Assets or the Seller’s ownership or operation
thereof, nor is there any basis for any such Action. There is no Action pending
or, to the Knowledge of the Seller, threatened seeking to prevent, hinder,
modify, delay or challenge the transactions contemplated by this Agreement or
the Ancillary Agreements. There is no outstanding order, writ, judgment,
injunction, decree, determination or award of, or pending or, to the Knowledge
of the Seller, threatened investigation by, any Governmental Authority relating
to the Business, the Purchased Assets, the Seller’s ownership or operation
thereof or the transactions contemplated by this Agreement or the Ancillary
Agreements. There is no Action by the Seller pending, or which the Seller has
commenced preparations to initiate, against any other Person in connection with
the Business or the Purchased Assets. [***]
     Section 3.8 Employees.
          (a) Schedule 3.8(a) sets forth a complete and accurate list of the
names of all current Business Employees, specifying their position and
description of the areas of responsibility with respect to the Business, and
their salary, date of hire, business location, commission, bonus and incentive
entitlements and identifying which Business Employees are currently receiving
long-term or short-term disability benefits or are absent from active employment
on pregnancy, parental adoption or other leave and their anticipated dates of
return to active employment.
          (b) Schedule 3.8(b) sets forth a true and complete list of all
Employee Plans that cover any Business Employee. True and complete copies of
each of the following documents have been delivered or Made Available by the
Seller to the Buyer:
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

19



--------------------------------------------------------------------------------



 



               (i) each Welfare Plan, Pension Plan and Multiemployer Plan that
covers any Business Employee (and, if applicable, related trust agreements) and
all amendments thereto, all written summary plan descriptions and summaries of
material modifications, as those terms are defined by ERISA Section 102 which
have been distributed to any Business Employee or his or her beneficiaries in
such plan and all annuity contracts or other funding instruments;
               (ii) each Benefit Arrangement that covers any Business Employee,
including material written descriptions thereof and written descriptions thereof
which have been distributed to any Business Employee or his or her beneficiaries
in such Benefit Arrangement and a complete description of any such Benefit
Arrangement that is not in writing; and
               (iii) the most recent determination letter issued by the Internal
Revenue Service with respect to each Pension Plan that covers any Business
Employee.
          (c) Except as set forth in Schedule 3.8(c):
               (i) none of the Pension Plans that covers any Business Employee
who is a resident of the United States is a Multiemployer Plan or a Pension Plan
that is subject to either Title IV of ERISA or Section 412 of the Code;
               (ii) each Pension Plan that covers any Business Employee who is a
resident of the United States and each related trust agreement, annuity contract
or other funding instrument is qualified and tax exempt under the provisions of
Code Sections 401(a) (or 403(a), as appropriate) and 501(a) and has been so
qualified during the period from its adoption to date;
               (iii) each Welfare Plan that covers any Business Employee who is
a resident of the United States and which is a “group health plan,” as defined
in Section 607(1) of ERISA, has been operated in compliance with the provisions
of Part 6 of Title I of ERISA and Sections 162(k) and 4980B of the Code at all
times; and
               (iv) neither the execution, delivery or performance of this
Agreement or the Ancillary Agreements nor the consummation of the transactions
contemplated hereby or thereby will result in the acceleration or creation of
any rights of any Business Employee under any Employee Plan (including the
acceleration of the vesting or exercisability of any stock options, the
acceleration of the vesting of any restricted stock, the acceleration of the
accrual or vesting of any benefits under any Pension Plan or the acceleration or
creation of any rights under any severance, parachute or change in control
agreement).
     Section 3.9 Labor and Employment Matters.
          (a) The Seller is not a party to any labor or collective bargaining
Contract that pertains to any Business Employees. There are no organizing
activities or collective bargaining arrangements that could affect the Business
pending or under discussion with any Business Employees or any labor
organization. There is, and has

20



--------------------------------------------------------------------------------



 



been, no labor dispute, strike, controversy, slowdown, work stoppage or lockout
pending or, to the Knowledge of the Seller, threatened against or affecting the
Business or the Seller in connection with the Business, nor is there any basis
for any of the foregoing. The Seller has not breached or otherwise failed to
comply with the provisions of any collective bargaining or union Contract
affecting any Business Employees. There are no pending or, to the Knowledge of
the Seller, threatened union grievances or union representation questions
involving any Business Employees.
          (b) The Seller has not engaged and is not engaging in any unfair labor
practice in connection with the Business. No unfair labor practice or labor
charge or complaint is pending or, to the Knowledge of the Seller, threatened
with respect to the Business or the Seller in connection with the Business
before the National Labor Relations Board, the Equal Employment Opportunity
Commission or any other Governmental Authority.
          (c) The Seller has withheld and paid to the appropriate Governmental
Authority or is holding for payment not yet due to such Governmental Authority
all amounts required to be withheld from Business Employees and is not liable
for any arrears of wages, Taxes, penalties or other sums for failure to comply
with any applicable Laws relating to the employment of labor in connection with
the Business. The Seller has paid in full to all Business Employees or
adequately accrued in accordance with GAAP for all wages, salaries, commissions,
bonuses, benefits and other compensation due to or on behalf thereof.
          (d) The Seller is not a party to, or otherwise bound by, any consent
decree with, or citation by, any Governmental Authority relating to or affecting
Business Employees or employment practices in connection with the Business.
Neither the Seller nor any of its executive officers has received any notice of
intent by any Governmental Authority responsible for the enforcement of labor or
employment laws to conduct an investigation relating to the Business and, to the
Knowledge of the Seller, no such investigation is in progress.
          (e) Since the enactment of the Worker Adjustment and Retraining
Notification Act (the “WARN Act”), 29 U.S.C. §§ 2101 et seq., the Seller has not
effectuated (i) a “plant closing” (as defined in the WARN Act) affecting any
site of employment or one or more facilities or operating units within any site
of employment or facility of the Seller related to the Business, or (ii) a “mass
layoff” (as defined in the WARN Act) affecting any site of employment or
facility of the Seller related to the Business, nor has the Seller been affected
by any transaction or engaged in layoffs or employment terminations sufficient
in number to trigger application of any similar state or local law. No Business
Employee has suffered an “employment loss” (as defined in the WARN Act) in the
past three years.
     Section 3.10 Intellectual Property.
          (a) Schedule 3.10(a)(i) and Schedule 3.10(a)(ii) contain,
respectively, a complete and accurate list of (i) all products and services,
primarily relating to the

21



--------------------------------------------------------------------------------



 



Business, marketed by the Seller and (ii) all products and service offerings,
primarily relating to the Business, that are in development as of the date
hereof (other than updates or upgrades to existing products) and that the Seller
expected or intended to make available commercially in the future in connection
with the Business (such products described in clauses (i) and (ii),
collectively, the “Seller Products”).
          (b) Schedule 3.10(b) contains a complete and accurate list, as of the
date hereof, of the following Seller Owned Intellectual Property: (i) all
registered Trademarks and material unregistered Trademarks; (ii) all Patents and
(iii) all registered Copyrights and applications therefor, in each case listing,
as applicable, (A) the name of the applicant/registrant and current owner,
(B) the jurisdiction where the application/registration is located and (C) the
application or registration number (“Seller Registered Intellectual Property”).
No Seller Registered Intellectual Property has been deemed invalid by a court of
competent jurisdiction, and to the Seller’s Knowledge all Seller Registered
Intellectual Property is valid and subsisting. All necessary documents and
certificates in connection with any Seller Registered Intellectual Property have
been filed with the relevant patent, copyright, trademark or other authorities
in the United States or elsewhere in the world, as the case may be, for the
purposes of perfecting, prosecuting and maintaining any Seller Registered
Intellectual Property. Except as set forth on Schedule 3.10(b), there are no
actions that must be taken by the Seller within 150 days of the date of this
Agreement, including the payment of any registration, maintenance or renewal
fees or the filing of any responses to Governmental Entity office actions,
documents, applications or certificates for the purposes of obtaining,
maintaining, perfecting or preserving or renewing any Seller Registered
Intellectual Property. The Seller has not claimed “small business status,” in
the application for or registration of any Seller Registered Intellectual
Property.
          (c) Schedule 3.10(c) contains a complete and accurate list, as of the
date hereof, of the domain name registrations of the Seller that relate to the
Business.
          (d) The Seller owns all right, title and interest in the Seller Owned
Intellectual Property, free and clear of all Encumbrances. The Seller has not
granted any exclusive license under any Seller Owned Intellectual Property or
any licenses to use any Seller Source Code. All Seller Owned Intellectual
Property was written and created solely by either (i) employees of the Seller
acting within the scope of their employment or (ii) by third parties who have
validly and irrevocably assigned all of their rights therein to the Seller.
          (e) The Seller has taken reasonable and appropriate steps to protect
and preserve the confidentiality of the Trade Secrets that comprise any part of
the Seller Owned Intellectual Property, and to the Knowledge of the Seller,
there have not occurred any unauthorized uses, disclosures or infringements of
any such Trade Secrets by any Person. Without limiting the foregoing, the Seller
has a valid confidentiality and assignment agreement, substantially in the
Seller’s standard form previously delivered to

22



--------------------------------------------------------------------------------



 



the Buyer, in place with each employee and contractor who has ever created
Seller Owned Intellectual Property.
          (f) Each of the Seller Owned Intellectual Property and Seller Products
has not infringed upon or otherwise violated, or is not infringing upon or
otherwise violating, in any respect the Intellectual Property Rights of any
third party. To the Knowledge of the Seller as of the date hereof, no person or
any of such person’s products or services or other operation of such person’s
business is infringing upon or otherwise violating any Seller Owned Intellectual
Property.
          (g) There is no suit, claim, action, investigation or proceeding made,
conducted or brought by a third party that has been served upon or, to the
Knowledge of the Seller, filed or threatened with respect to, and the Seller
have not been notified in writing of, any alleged infringement or other
violation by the Seller or any of its current products or services or other
operation of the Business of the Intellectual Property Rights of such third
party. There is no pending or, to the Knowledge of the Seller, threatened claim
challenging the validity or enforceability of, or contesting the Seller’s rights
with respect to, any of the Seller Owned Intellectual Property. The Seller has
not received any opinion of counsel regarding (i) any potential allegation of
infringement, (ii) the application of any Patent to the Seller Products, or
(iii) the operation of the Business with respect to the foregoing. The Seller is
not subject to any order of any Governmental Entity that restricts or impairs
the use, transfer or licensing of any Seller Owned Intellectual Property.
          (h) The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby will not result in (i) the Seller
granting to any third party any rights or licenses to any Intellectual Property
or Intellectual Property Rights, (ii) any right of termination or cancellation
under any Inbound Licenses, (iii) the imposition of any Encumbrance on any
Seller Owned Intellectual Property, or (iv) the requirement to pay any royalties
or other amounts in excess of those that would have, in any event, been payable
by the Seller had the transactions contemplated by this Agreement not occurred.
          (i) As of the date hereof, there are no design or other errors in the
Seller Products that permit unauthorized access to computers or systems of users
through those Seller Products. The Seller has implemented procedures consistent
with standard industry practices to ensure that the Seller Products are free
from viruses, disabling codes or other malicious code.
          (j) Schedule 3.10(j) contains a complete and accurate list as of the
date hereof of all software that is distributed as “open source software” or
under a similar licensing or distribution model (including, but not limited to,
the GNU General Public License) (collectively, “Open Source Materials”) used by
the Seller in connection with the Business or incorporated in or used in
connection with any Seller Product, including a description of the manner in
which such Open Source Materials are used, including

23



--------------------------------------------------------------------------------



 



whether (and, if so, how) the Open Source Materials were modified and/or
distributed by the Seller. Except as described and set forth in Schedule
3.10(j), the Seller has not (i) incorporated Open Source Materials into, or
combined Open Source Materials with, any Seller Product, (ii) distributed Open
Source Materials in conjunction with any Seller Product, or (iii) used Open
Source Materials in a manner that creates obligations for the Seller or any
Subsidiary with respect to Seller Owned Intellectual Property to grant to any
third party, any right or immunity with respect to any Seller Owned Intellectual
Property (including, but not limited to, using any requirement that other
software incorporated into, derived from or distributed with such Open Source
Materials be (A) disclosed or distributed in source code form, (B) licensed for
the purpose of making derivative works or (C) redistributable at no charge).
          (k) The Seller has not experienced any defects in the software and
hardware used in relation to the Business as it is currently conducted that have
not been fully resolved, including any error or omission in the processing of
any data.
          (l) None of the Seller Source Code for the Seller Products or Trade
Secrets have been published or disclosed by the Seller, except to its employees
or consultants under a non-disclosure agreement, a form of which has been
provided to the Buyer. Schedule 3.10(l) identifies each Contract pursuant to
which the Seller has deposited, or is or may be required to deposit, with an
escrow agent or any other person or entity, any Seller Source Code. The
consummation of the transactions contemplated hereby will not constitute a
condition sufficient to entitle the beneficiary under any escrow arrangement
under which the Seller has deposited any Seller Source Code for any Seller
Product or Trade Secret to require release of such Seller Source Code or Trade
Secret.
          (m) The Seller’s collection processing, use, storage, transfer and
dissemination of personally identifiable information of customers, employees,
suppliers and other third parties in connection with their business has been
conducted in accordance with applicable privacy policies published or otherwise
adopted by the Seller and any applicable Law.
          (n) No government funding, facilities of a university, college, other
educational institution or research center or funding from third parties was
used in the development of any Seller Owned Intellectual Property. To the
Knowledge of the Seller, no employee of the Business who was involved in, or who
contributed to, the creation or development of any Seller Owned Intellectual
Property, has performed services for the government, university, college, or
other educational institution or research center with respect to technology or
inventions that have been or may be incorporated into a Seller Product or
related to Seller Owned Intellectual Property during a period of time during
which such employee of the Business was also performing services for the Seller.
          (o) The Seller has no commitment to any standards body to license any
Seller Owned Intellectual Property, to any person or entity by virtue of that
person or entity being a member of a standards body, or to any person or entity
by virtue of that

24



--------------------------------------------------------------------------------



 



person or entity having implemented a standard administered or promulgated by a
standards body. The Seller Products are not required to be compliant with any
standards promulgated or administered by, or with any operating systems offered
by, any third party.
          (p) If the Seller has exported the Seller Products, or any technical
information or other technology within its control, it has done so in all
respects in compliance with the U.S. export Laws promulgated and enforced by the
Bureau of Export Administration and any other applicable export/import control
Law.
          (q) No Trademark identified on Schedule 3.10(b) has been or is now
involved in any opposition or cancellation proceeding and, to the Knowledge of
the Seller, no such proceeding is or has been threatened with respect to any of
such Trademarks. No Patent identified on Schedule 3.10(b) has been or is now
involved in any interference, reissue or reexamination proceeding and, to the
Knowledge of the Seller, no such proceeding is or has been threatened with
respect thereto any of such Patents.
          (r) The Seller has not taken any action or failed to take any action
that could reasonably be expected to result in the abandonment, cancellation,
forfeiture, relinquishment, invalidation or unenforceability of any of the
Seller Registered Intellectual Property (including the failure to pay any
filing, examination, issuance, post registration and maintenance fees, annuities
and the like and the failure to disclose any known material prior art in
connection with the prosecution of patent applications).
          (s) Upon the consummation of the Closing, the Buyer shall (i) succeed
to all of the Seller’s rights and interest in or under all Seller Owned
Intellectual Property, and all of the Seller’s rights under all Seller Owned
Intellectual Property shall be exercisable by the Buyer to the same extent as by
the Seller prior to the Closing and (ii) have the right to use all software
development tools, library functions or compilers that the Seller used to
create, modify, compile, or support any Seller Product. No loss or expiration of
any of the material Seller Owned Intellectual Property or any other material
Intellectual Property used or held for use by the Seller in connection with the
conduct of the Business is threatened, pending or reasonably foreseeable. The
Seller Owned Intellectual Property along with the Seller Licensed Intellectual
Property constitutes all the material Intellectual Property owned by or licensed
to the Seller that is necessary to conduct the Business as it is currently
conducted and presently contemplated to be conducted by the Seller.
     Section 3.11 Taxes.
          (a) To the extent a breach or inaccuracy of any of the following could
result in a liability of the Buyer to any Person in connection with the
transactions contemplated by this Agreement or the Ancillary Agreements, whether
as a result of applicable Law, Contract or otherwise: (i) the Seller has timely
paid and will continue to pay all material Taxes when the same have become due,
(ii) the Seller has not received written notice of any outstanding claim, audit
or other examination or proceeding with respect to Taxes, (iii) the Seller knows
of no basis for a claim by any governmental

25



--------------------------------------------------------------------------------



 



authority for Taxes and (iv) the Seller has timely filed all material Returns it
is required to have filed and will continue to file such Returns as they become
due and all Returns filed, or to be filed, by the Seller have been and will be
true, correct, and complete in all material respects. There are no Taxes of the
Seller that form or could form the basis for Lien on any of the Purchased
Assets.
          (b) The Seller is not a party to any Contract or plan that has
resulted or would result, individually or in the aggregate, in connection with
this Agreement or any change of control of the Seller, in the payment of any
“excess parachute payments” within the meaning of Section 280G of the Code.
     Section 3.12 Material Contracts.
          (a) Except as set forth in Schedule 3.12(a), there are no Contracts
relating to the Business or the Purchased Assets of the following nature (such
Contracts as are required to be set forth in Schedule 3.12(a) are, collectively,
the “Material Contracts”):
               (i) all Seller Contracts other than the Employee Plans;
               (ii) any broker, distributor, dealer, manufacturer’s
representative, franchise, agency, sales promotion, market research, marketing,
consulting or advertising Contract;
               (iii) any Contract relating to or evidencing indebtedness of the
Seller in connection with Business, including, but not limited to, mortgages,
other grants of security interests, guarantees or notes with respect to the
Purchased Assets;
               (iv) any Contract with any Governmental Authority;
               (v) any Contract with any Related Party of the Seller;
               (vi) any Contract that limits, or purports to limit, the ability
of the Seller or the Business to compete in any line of business or with any
Person or in any geographic area or during any period of time, or that restricts
the right of the Seller or the Business to sell to or purchase from any Person
or to hire any Person, or that grants the other party or any third person “most
favored nation” status or any type of special discount rights;
               (vii) any Contract that requires a consent to or otherwise
contains a provision relating to an “assignment” or “deemed assignment,” or that
would prohibit or delay the consummation of the transactions contemplated by
this Agreement or the Ancillary Agreements;
               (viii) any Contract providing for indemnification to or from any
Person with respect to liabilities relating to the Seller, the Business or the
Purchased Assets;

26



--------------------------------------------------------------------------------



 



               (ix) any (1) Inbound Licenses or (2) Outbound Licenses, in each
case specifying the parties to the agreement, the relevant Intellectual Property
and any ongoing royalty payments.
               (x) any Contract relating to settlement of any administrative or
judicial proceedings within the past five years; and
               (xi) any other Contract, whether or not made in the ordinary
course of business that (A) involves a future or potential liability or
receivable, as the case may be, in excess of [***] on an annual basis or in
excess of [***] over the current Contract term, (B) has a term greater than one
year and cannot be cancelled by the Seller without penalty or further payment
and without more than 30 days’ notice or (C) is material to the assets of the
Business, taken as a whole.
          (b) Each Material Contract that is an Assumed Contract is a legal,
valid, binding and enforceable agreement and is in full force and effect.
Neither the Seller nor, to the Knowledge of the Seller, any other party is in
breach or violation of, or (with or without notice or lapse of time or both)
default under, any Material Contract, nor has the Seller received any claim of
any such breach, violation or default. The Seller has delivered or Made
Available to the Buyer true and complete copies of all Material Contracts,
including any amendments thereto.
     Section 3.13 Offered Employee Non-Competition Agreements. There are no
non-competition or other similar agreements or arrangements or any
non-competition or similar provisions of any Contract between each Offered
Employee and the Seller.
     Section 3.14 Warranties. The Seller has heretofore delivered to the Buyer
true and correct copies of all written warranties currently in effect covering
the respective products and services of the Business. During the past three
years, there were no expenses experienced by the Seller with respect to such
warranties, and the Seller does not have Knowledge or any defect in any products
of the Business that might give rise to a product warranty claim after the
Closing Date.
     Section 3.15 Conduct of Business. The Seller has conducted and operated the
Business only through itself, and not through any other entity or organization.
     Section 3.16 Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Seller.
     Section 3.17 [***] The Seller has obtained a [***] all unpublished [***]
that relate to the [***].
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

27



--------------------------------------------------------------------------------



 



     Section 3.18 Disclosure. The Seller does not make nor has made any
representations or warranties relating to the Purchased Assets, the Business or
otherwise in connection with the transactions contemplated hereby other than
those expressly set out in this Agreement or any Ancillary Agreement or schedule
or certificates pursuant hereto or thereto. None of the representations or
warranties of the Seller contained in this Agreement or any Ancillary Agreement
or schedule or certificates pursuant hereto or thereto contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements herein or therein not misleading.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE BUYER
     The Buyer hereby represents and warrants to the Seller as follows:
     Section 4.1 Organization. The Buyer is a corporation duly organized,
validly existing and in good standing under the laws of Delaware and has full
corporate power and authority to own, lease and operate its properties and to
carry on its business as it is now being conducted.
     Section 4.2 Authority. The Buyer has full corporate power and authority to
execute and deliver this Agreement and each of the Ancillary Agreements to which
it will be a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by the Buyer of this Agreement and each of the
Ancillary Agreements to which it will be a party and the consummation by the
Buyer of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action. This Agreement has been,
and upon their execution each of the Ancillary Agreements to which the Buyer
will be a party will have been, duly and validly executed and delivered by the
Buyer. This Agreement constitutes, and upon their execution each of the
Ancillary Agreements to which the Buyer will be a party will constitute, the
legal, valid and binding obligations of the Buyer, enforceable against the Buyer
in accordance with their respective terms.
     Section 4.3 No Conflict; Required Filings and Consents.
          (a) The execution, delivery and performance by the Buyer of this
Agreement and each of the Ancillary Agreements to which the Buyer will be a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not:
               (i) conflict with or violate the certificate of incorporation or
bylaws of the Buyer;
               (ii) conflict with or violate any Law applicable to the Buyer; or
               (iii) result in any breach of, constitute a default (or an event
that, with notice or lapse of time or both, would become a default) under or
require any consent

28



--------------------------------------------------------------------------------



 



of any Person pursuant to, any note, bond, mortgage, indenture, agreement,
lease, license, permit, franchise, instrument, obligation or other Contract to
which the Buyer is a party,
except for any such conflicts, violations, breaches, defaults or other
occurrences that do not, individually or in the aggregate, materially impair the
ability of the Buyer to consummate, or prevent or materially delay, any of the
transactions contemplated by this Agreement or the Ancillary Agreements or would
reasonably be expected to do so.
          (b) The Buyer is not required to file, seek or obtain any notice,
authorization, approval, order, permit or consent of or with any Governmental
Authority in connection with the execution, delivery and performance by the
Buyer of this Agreement and each of the Ancillary Agreements to which it will be
party or the consummation of the transactions contemplated hereby or thereby.
ARTICLE V
COVENANTS
     Section 5.1 Conduct of Business Prior to the Closing. Between the date of
this Agreement and the Closing Date, unless the Buyer shall otherwise agree in
writing, which agreement shall not be unreasonably withheld or delayed, the
Seller shall cause the Business to be conducted only in the ordinary course
consistent with past practice, and shall use commercially reasonable efforts to
preserve substantially intact the operations of the Business, keep available the
services of the current Business Employees of the Business and preserve the
current relationships of the Business with customers, suppliers and other
persons with which the Business has business relations. By way of amplification
and not limitation, between the date of this Agreement and the Closing Date, the
Seller shall not do or propose to do, directly or indirectly, any of the
following in connection with the Business or the Purchased Assets without the
prior written consent of the Buyer:
          (a) issue, sell, pledge, dispose of or otherwise subject to any
Encumbrance, other than Permitted Encumbrances, any Purchased Assets;
          (b) incur any indebtedness for borrowed money or issue any debt
securities or assume, guarantee or endorse, or otherwise become responsible for,
the obligations of any Person, or make any loans or advances, in each case
affecting the Business or the Purchased Assets, except in the ordinary course of
business consistent with past practice;
          (c) amend, waive, modify or consent to the termination of any Assumed
Contract, except in the ordinary course of business consistent with past
practice, or amend, waive, modify or consent to the termination of the Seller’s
rights thereunder, or enter into any Material Contract;
          (d) enter into any Contract with any Related Party of the Seller in
connection with or affecting the Business or the Purchased Assets;

29



--------------------------------------------------------------------------------



 



          (e) pay, discharge or satisfy any claim, liability or obligation
(absolute, accrued, asserted or unasserted, contingent or otherwise) relating to
the Business or the Purchased Assets, except in the ordinary course of business
consistent with past practice;
          (f) cancel, compromise, waive or release any right or claim relating
to the Business or the Purchased Assets, other than in the ordinary course of
business consistent with past practice;
          (g) permit the lapse of any right relating to Seller Owned
Intellectual Property or any other intangible asset used or held for use in
connection with the Business;
          (h) use any assets of the Business to pay any costs or expenses
arising out of or relating to the transactions contemplated by this Agreement or
the Ancillary Agreements;
          (i) grant or announce any increase in the salaries, compensation,
bonuses or other benefits payable to any Business Employees, other than (i) as
required by Applicable Law;
          (j) commence or settle any Action relating to the Business, the
Purchased Assets or the Assumed Liabilities; provided, however, [***] in
accordance with the terms [***];
          (k) take any action, or intentionally fail to take any action, that
would cause any representation or warranty made by the Seller in this Agreement
or any Ancillary Agreement to be untrue or result in a breach of any covenant
made by the Seller in this Agreement or any Ancillary Agreement, or that has or
could reasonably be expected to have a Material Adverse Effect;
          (l) announce an intention, enter into any formal or informal
agreement, or otherwise make a commitment to do any of the foregoing; or
          (m) terminate the employment of any Business Employees or take any
action that might induce the termination of any Business Employee, and with
respect to any Transferring Employee who is a foreign national employed in the
United States, Seller shall not terminate the employment of any such employee
until the earlier of (1) the date that such employee has clearance to become an
employee of Buyer and (2) the date that is 30 days following the Closing Date.
     Section 5.2 Covenants Regarding Information.
          (a) Subject to the Mutual Nondisclosure Agreement dated February 1,
2010 between the Buyer and the Seller, and as amended on March 31, 2010 (the
“Confidentiality Agreement”), from the date hereof until the Closing Date, the
Seller shall afford the Buyer and its officers, directors, principals,
employees, advisors, auditors, agents, bankers and other representatives
(collectively, “Representatives”) complete access (including for inspection and
copying) during normal business hours, upon reasonable
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

30



--------------------------------------------------------------------------------



 



request and notice to the Purchased Assets and the Seller’s, properties,
offices, plants and other facilities, and books and records relating to the
Business and the Purchased Assets and shall permit them to consult with Seller’s
Representatives in the manner mutually agreed by the Buyer and the Seller, and
shall furnish the Buyer with such financial, operating and other data and
information in connection with the Business and the Purchased Assets as the
Buyer may reasonably request.
          (b) On the Closing Date, the Seller will deliver or cause to be
delivered to the Buyer all original agreements (or, copies thereof, to the
extent such items are not in the possession or control of the Seller),
documents, books and records and files stored on computer disks or tapes or any
other storage medium in the possession of the Seller exclusively relating to the
Purchased Assets.
          (c) In order to facilitate the resolution of any claims made by or
against or incurred by the Buyer after the Closing or for any other reasonable
purpose, for a period of 5 years following the Closing, the Seller shall:
(i) retain all books, documents, information, data, files and other records of
the Seller that relate to the Business, the Purchased Assets or the Assumed
Liabilities for periods prior to the Closing and which shall not otherwise have
been delivered to the Buyer; (ii) upon reasonable notice, afford the Buyer and
its Representatives reasonable access (including for inspection and copying, at
the Buyer’s expense), during normal business hours, to such books, documents,
information, data, files and other records, including in connection with claims,
proceedings, actions, investigations, audits and other regulatory or legal
proceedings involving or relating to the Business, the Purchased Assets or the
Assumed Liabilities; and (iii) furnish the Buyer and its Representatives
reasonable assistance (at the Buyer’s expense), including access to personnel,
in connection with any such claims and other proceedings; provided, that such
access shall be granted until the later of 5 years following the Closing and the
expiration date of the applicable statute of limitations with respect to tax
matters. The Seller shall permit, promptly upon reasonable request, the Buyer
and its Representatives to use original copies of any such records for purposes
of litigation; provided, further, that such records shall promptly be returned
to the Seller following such use. The Seller shall not destroy any such books
and records without providing the Buyer with written notice detailing the
contents of such books and records, and providing the Buyer with the opportunity
to obtain such books and records, at least 90 days prior to the destruction
thereof.
     Section 5.3 Exclusivity. The Seller agrees that between the date of this
Agreement and the earlier of the Closing and the termination of this Agreement,
the Seller shall not, and shall take all action necessary to ensure that none of
its Affiliates or any of their respective Representatives shall, in any way that
would materially affect the Purchased Assets or the contemplated transaction:
          (a) solicit, initiate, consider, encourage or accept any other
proposals or offers from any Person relating to any direct or indirect
acquisition or purchase of all or any portion of the Business or the Purchased
Assets, whether effected by sale of assets, sale of stock, merger or otherwise;
or

31



--------------------------------------------------------------------------------



 



          (b) participate in any discussions, conversations, negotiations or
other communications regarding, or furnish to any other Person any information
with respect to, or otherwise cooperate in any way, assist or participate in,
facilitate or encourage any effort or attempt by any other Person to seek to do
any of the foregoing. The Seller immediately shall cease and cause to be
terminated all existing discussions, conversations, negotiations and other
communications with any Persons conducted heretofore with respect to any of the
foregoing.
     The Seller shall notify the Buyer promptly, but in any event within
twenty-four hours, orally and in writing if any such proposal or offer, or any
inquiry or other contact with any Person with respect thereto, is made. Any such
notice to the Buyer shall indicate in reasonable detail the identity of the
Person making such proposal, offer, inquiry or other contact and the terms and
conditions of such proposal, offer, inquiry or other contact. The Seller shall
not release any Person from, or waive any provision of, any confidentiality or
standstill agreement to which the Seller is a party, without the prior written
consent of the Buyer.
     Section 5.4 Non-Competition; Non-Solicitation.
          (a) For the term of the Buyer License Agreement, but in no event for a
period less than [***] following the Closing Date (the “Non-Compete Period”),
the Seller will not, and will cause its Affiliates not to, directly or
indirectly through any Person or contractual arrangement, other than the
activities explicitly permitted pursuant to the Buyer License Agreement or other
services requested by and provided directly to the Buyer:
               (i) whether on its own behalf or on behalf of or for the benefit
of a third party (subject to Section 5.4(b) below) (A) engage in any activities
related to the [***] (1) [***] (2) technology that enables an environment where
[***], or (3) any [***] or (B) [***] technology described in (1), (2) or
(3) above, or any component thereof into the [***] (each of 5.4(a)(i)(A) and
(B), a “Competing Business”);
               (ii) have a financial interest in any Competing Business, except
as expressly permitted in Section 5.4(d) below;
               (iii) solicit, recruit or hire (or with regards to Offered
Employees, retain) any person who is a Seller Prohibited Employee (as defined
below); provided, that the foregoing shall not prohibit (A) a general
solicitation to the public of general advertising or similar methods of
solicitation by search firms not specifically directed at Seller Prohibited
Employees or (B) the Seller or any of its Affiliates from soliciting, recruiting
or hiring any Seller Prohibited Employee who has ceased to be employed or
retained by the Seller, the Buyer or any of their respective Affiliates for at
least 12 months;
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

32



--------------------------------------------------------------------------------



 



provided further that as the restrictions in this Section 5.4(a)(iii) relates to
the retention of Offered Employees, the Buyer may waive, in writing, such
restrictions at any time.
               (iv) approach or seek Competing Business from any Customer (as
hereinafter defined), refer Competing Business from any Customer to any Person
or be paid commissions based on Competing Business sales received from any
Customer by any Person. For purposes of this Section 5.4, the term “Customer”
means any Person to which the Seller, the Buyer or any of their respective
Affiliates provided products or services during the twelve-month period prior to
the time at which any determination shall be made that any such Person is a
Customer; provided, that the foregoing shall not prohibit any referral of
business by the Seller to the Buyer; or
               (v) disparage the Buyer or any of its Affiliates in any way that
could adversely affect the goodwill, reputation or business relationships of the
Business, the Buyer or any of its Affiliates with the public generally, or with
any of their customers, suppliers or employees.
          (b) Notwithstanding anything to the contrary in Section 5.4(a)(i),
during the Non-Compete Period, solely in connection with a [***], Seller may:
               (i) (A) optimize [***] (as defined below), and (B) [***]; and
               (ii) [***] following the Closing Date, [***].
For the avoidance of doubt, the activities in Section 5.4(b)(i) and (ii) are for
the sole benefit of the [***] to 5.4(b)(i) and (ii), and except in connection
with 5.4(b)(i) and (ii), [***].
          (c) If during the Non-Compete Period there is a [***] and as a result
[***], Seller may request a [***].
          (d) Nothing contained herein shall limit Seller (i) from acquiring
(including through a merger) or investing in any Person whose business
activities do not constitute a Competing Business in substantial part; or
(ii) from, directly or indirectly, holding or making investments in securities
of any business listed on a national securities exchange, admitted to trading in
an automated quotations market, or traded generally on
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

33



--------------------------------------------------------------------------------



 



the over-the-counter market, so long as Seller’s direct or indirect holdings do
not exceed 10% of the outstanding equity securities thereof.
          (e) For purposes of this Section 5.4, the following definitions shall
apply:
               (i) [***] means technology that is [***].
               (ii) [***] means Seller’s [***].
               (iii) “PC Client Device” means notebook, laptop, netbook,
smartbook, tablet, slate, desktop, all-in-one, thin client, nettop, handheld, or
smartphone.
               (iv) “Enhance” means any addition of features or functionality to
a software product or any improvement upon features or functionality of said
software product.
               (v) [***] means any technology which [***].
               (vi) “Seller Prohibited Employee” means any employee, other than
Excluded Employees, who works or is engaged in connection with the Business that
(A) was employed by the Seller at any time during the period beginning thirty
(30) days prior to the date hereof and continues until the Closing, or (B) is or
becomes an employee of the Buyer on or after the Closing Date.
               (vii) “Buyer Prohibited Employee” means any employee of the
Seller, other than those listed on Schedules 5.7(b)(i) and (ii), who works or is
engaged in connection with the Business on or after the date hereof.
               (viii) [***] means a [***] vendor customer of the Seller that is
[***], and is not in a [***].
               (ix) [***] means a request in writing, initiated by a [***], that
is not the result of [***].
               (x) [***] means the source code or object code of the [***]
directly related [***] that is not and has not been [***].
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

34



--------------------------------------------------------------------------------



 



               (xi) [***] means the source code or object code of [***] directly
related to [***] that is not and has not been [***].
          (f) For a period of [***] following the Closing, the Buyer’s Technical
Representatives (whose names are set forth on Annex C) shall not, during their
employment with the Buyer, directly or indirectly through any Person or
contractual arrangement, solicit or recruit any person who is a Buyer Prohibited
Employee; provided, that the foregoing shall not prohibit (i) a general
solicitation to the public of general advertising or similar methods of
solicitation by search firms not specifically directed at Business Group
Employees or (ii) soliciting, recruiting or hiring any Buyer Prohibited Employee
who has ceased to be employed or retained by the Buyer, the Seller or any of
their respective Affiliates for at least 12 months.
          (g) The Seller and the Buyer acknowledge that the covenants of the
Seller and the Buyer, as applicable, set forth in this Section 5.4 are an
essential element of this Agreement and that any breach by the Seller or the
Buyer, of any applicable provision of this Section 5.4 will result in
irreparable injury to the other party. The Seller and the Buyer acknowledges
that in the event of such a breach, in addition to all other remedies available
at law, the non-breaching party shall be entitled to equitable relief, including
injunctive relief, and an equitable accounting of all earnings, profits or other
benefits arising therefrom, as well as such other damages as may be appropriate.
The Seller and the Buyer have each independently consulted with its counsel and
after such consultation agree that the covenants set forth in this Section 5.4
are reasonable and proper to protect the legitimate interest of the Buyer and
the Seller.
          (h) If a court of competent jurisdiction determines that the
character, duration or geographical scope of the provisions of this Section 5.4
are unreasonable, it is the intention and the agreement of the parties that
these provisions shall be construed by the court in such a manner as to impose
only those restrictions on the Seller’s conduct that are reasonable in light of
the circumstances and as are necessary to assure to the Buyer the benefits of
this Agreement. If, in any judicial proceeding, a court shall refuse to enforce
all of the separate covenants of this Section 5.4 because taken together they
are more extensive than necessary to assure to the Buyer the intended benefits
of this Agreement, it is expressly understood and agreed by the parties that the
provisions hereof that, if eliminated, would permit the remaining separate
provisions to be enforced in such proceeding, shall be deemed eliminated, for
the purposes of such proceeding, from this Agreement.
     Section 5.5 Notification of Certain Matters; Supplements to Disclosure
Schedules.
          (a) Prior to the Closing Date, the Seller shall give prompt written
notice to the Buyer of (i) the occurrence or non-occurrence of any change,
condition or event, to the Knowledge of the Seller, the occurrence or
non-occurrence of which would render any representation or warranty of the
Seller contained in this Agreement or any Ancillary
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

35



--------------------------------------------------------------------------------



 



Agreement, if made on or immediately following the date of such event, untrue or
inaccurate, (ii) the occurrence of any change, condition or event that has had
or is reasonably likely to have a Material Adverse Effect, (iii) any failure of
the Seller or any Affiliate of the Seller to comply with or satisfy any covenant
or agreement to be complied with or satisfied by it hereunder or any event or
condition that would otherwise result in the nonfulfillment of any of the
conditions to the Buyer’s obligations hereunder, (iv) any notice or other
communication from any Person alleging that the consent of such Person is or may
be required in connection with the consummation of the transactions contemplated
by this Agreement or the Ancillary Agreements or (v) any Action pending or, to
the Seller’s Knowledge, threatened against a party or the parties relating to
the transactions contemplated by this Agreement or the Ancillary Agreements.
          (b) Prior to the Closing Date, the Seller shall supplement the
information set forth on the Disclosure Schedules with respect to any matter now
existing or hereafter arising that, if existing or occurring at or prior to the
date of this Agreement, would have been required to be set forth or described in
the Disclosure Schedules or that is necessary to correct any information in the
Disclosure Schedules or in any representation or warranty of the Seller which
has been rendered inaccurate thereby promptly following discovery thereof. No
such supplement shall be deemed to cure any breach of any representation or
warranty made in this Agreement or any Ancillary Agreement or have any effect
for purposes of determining the satisfaction of the conditions set forth in
Section 7.3, the compliance by the Seller with any covenant set forth herein or
the Buyer’s rights to indemnification pursuant to Section 8.2.
     Section 5.6 Payment of Liabilities. The Seller shall pay or otherwise
satisfy in the ordinary course of business, prior to the Closing, all of the
liabilities and obligations incurred in connection with the Business and, after
the Closing, the Excluded Liabilities.
     Section 5.7 Employee Matters.
          (a) Except as specifically provided in this Section 5.7: (i) the Buyer
shall not, and shall cause its Affiliates to not, adopt, become a sponsoring
employer of, or have any obligations under or with respect to the Employee
Plans, and the Seller shall be solely responsible for any and all liabilities
and obligations that have been incurred or may be incurred under or in
connection with any Employee Plan; (ii) the Seller shall be solely responsible
for any and all liabilities arising out of or relating to the employment of
Business Employees who do not become Transferring Employees (as defined below),
whether such liabilities arise before, on or after the Closing Date; and (iii)
the Seller shall be solely responsible for any and all liabilities arising out
of or relating to the employment of any Transferring Employee by the Seller
before the date such employee actually commences work with the Buyer pursuant to
Section 5.7(b). For purposes hereof, with respect to the Welfare Plans, claims
under any medical, dental, vision, or prescription drug plan generally will be
deemed to be incurred on the date that the service giving rise to such claim is
performed and not when such claim in made; provided, however, that with respect
to claims relating to hospitalization, the claim will be deemed to be incurred
on the first day of such hospitalization and not on the date that such services
are performed. Claims for disability under any long or short term disability
plan will be incurred on the date the

36



--------------------------------------------------------------------------------



 



Business Employee is first absent from work because of the condition giving rise
to such disability and not when the Business Employee is determined to be
eligible for benefits under the applicable Welfare Plan. On or immediately after
the Closing Date, the Seller shall pay to each Transferred Employee, as of the
Closing Date, (i) all accrued but unpaid wages, (ii) a lump sum representing all
accrued vacation benefits and (iii) to the extent applicable, a lump sum equal
to the pro-rata portion of each Transferred Employee’s target bonus for the
portion of the most recent bonus period ending on the Closing Date. In addition,
to the extent this Agreement or the transactions contemplated by this Agreement
causes the acceleration of the vesting of any equity securities of the Seller
held by any Transferred Employee, with the Seller shall take such corporate
action as is required to comply with any such acceleration provision. With
respect to any stock options held by any Transferred Employee, the Seller shall
provide for at least a 30-day post-termination exercise period with respect to
each such option.
          (b) The Buyer shall, or shall cause one of its Affiliates to, extend
offers of employment to each of the Business Employees listed on
Schedule 5.7(b)(1) (the “Tier 1 Development Team”) and to each of the Business
Employees listed on Schedule 5.7(b)(2) (the “Tier 2 Development Team,” together
with the Tier 1 Development Team, and the Offered Optional Employees, the
“Offered Employees”; all such employees who accept the offer of employment of
the Buyer or its Affiliate are referred to as the “Transferring Employees”).
Subject to Section 5.1(m), the Seller shall have received resignations of the
Transferred Employees or shall terminate the employment of all Transferring
Employees immediately prior to the Closing and shall cooperate with and use its
reasonable best efforts to assist the Buyer in its efforts to secure
satisfactory employment arrangements with the Offered Employees.
          (c) The Seller shall comply with the requirements of the WARN Act or
any similar state, provincial or local law with respect to any “plant closing”
or “mass layoff,” as those terms are defined in the WARN Act or such other
applicable law, which may result from the Seller’s termination of the employment
of any of its employees in connection with the transactions contemplated hereby
through the Closing Date.
          (d) The Seller and its ERISA Affiliates shall comply with the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), as set forth in Section 4980B of the Code and Part 6 of Title
I of ERISA, with respect to any employee, former employee or beneficiary of any
such Business Employee or former Business Employee who is not a Transferred
Employee and is covered under any group health plan, as defined in
Section 5000(b)(1) of the Code (a “Group Health Plan”), maintained by the Seller
and its ERISA Affiliates as of the Closing Date or whose “qualifying event”
within the meaning of Section 4980B(f) of the Code occurs on or prior to the
Closing Date, whether pursuant to the provisions of COBRA or otherwise. The
Buyer shall, or shall cause one of its Affiliates to, comply with the provisions
of COBRA with respect to Transferring Employees who are covered under any Group
Health Plan maintained by the Buyer after the Closing Date.
          (e) Following the Closing Date, the Buyer shall, or shall cause one of
its Affiliates to, pursuant to plans and arrangements established or maintained
by the Buyer

37



--------------------------------------------------------------------------------



 



(the “Buyer Welfare Plans”), provide the Transferring Employees with health and
welfare benefits that are reasonably comparable, on an aggregate basis, to the
health and welfare benefits provided to other, similarly situated employees of
the Buyer in that jurisdiction, or otherwise as required by local law. To the
extent permitted by the applicable contract, the Buyer shall, or shall cause one
of its Affiliates to, (i) waive all limitations as to pre-existing conditions,
exclusions and waiting periods with respect to participation and coverage
requirements applicable to Transferring Employees under the Buyer Welfare Plans,
other than limitations or waiting periods that are already in effect with
respect to such employees and that have not been satisfied as of the Closing
Date under the corresponding Employee Plan and (ii) provide each Transferring
Employee with credit under the Buyer Welfare Plans for any co-payments and
deductibles paid under the corresponding Employee Plans prior to the Closing
Date in satisfying any applicable deductible or out-of-pocket requirements for
the year in which the Closing Date occurs.
          (f) The Buyer shall, or shall cause one of its Affiliates to,
recognize the continuous service of Transferred Employees with the Seller
through the Closing Date for purposes of determining the level of vacation
accrual and service awards, but for no other Buyer plan or policy purpose.
          (g) Effective as of the Closing Date, the Buyer shall, or shall cause
one of its Affiliates to, establish or designate a defined contribution
retirement plan eligible for qualification under Section 401(a) of the Code (the
“Buyer 401(k) Plan”). Each Transferring Employee who satisfies the eligibility
requirements of the Buyer 401(k) Plan shall become eligible to participate in
the Buyer 401(k) Plan on the date he or she is hired by the Buyer; each
Transferring Employee shall be credited with vesting service and eligibility
service, including service for any serviced-based employer contributions for all
periods of service with the Seller or any other entity if the Seller has
consistently made matching contributions to its defined contribution retirement
plan qualified under Section 401(a) of the Code (the “Seller 401(k) Plan”) in
which any of the Transferring Employees have participated. The Buyer shall, or
shall cause one of its Affiliates to, cause the Buyer 401(k) Plan to accept
direct rollovers of distributions (including loans) to Transferring Employees
from the Seller 401(k) Plan. The Seller shall take all appropriate actions to
make distributions under the Seller 401(k) Plan to such Transferred Employees in
accordance with the terms of the Seller 401(k) Plan and the applicable
provisions of the Code.
          (h) Nothing contained in this Agreement shall create any third party
beneficiary rights in any Transferring Employee, any beneficiary or dependents
thereof, or any collective bargaining representative thereof, with respect to
the compensation, terms and conditions of employment and benefits that may be
provided to any Transferring Employee by the Buyer or under any benefit plan
that the Buyer may maintain.
          (i) Nothing contained in this Agreement shall confer upon any
Transferring Employee any right with respect to continued employment by the
Buyer, nor shall anything herein interfere with the right of the Buyer to
terminate the employment of any Transferring Employee at any time, with or
without cause, following the effective date of his or her employment with the
Buyer, or restrict the Buyer in the exercise of its

38



--------------------------------------------------------------------------------



 



independent business judgment in modifying any of the terms and conditions of
the employment of the Transferring Employees.
     Section 5.8 Confidentiality.
          (a) Each of the parties shall hold, and shall cause its
Representatives to hold, in confidence all documents and information furnished
to it by or on behalf of the other party in connection with the transactions
contemplated hereby pursuant to the terms of the Confidentiality Agreement,
which shall continue in full force and effect until the Closing Date, at which
time such Confidentiality Agreement and the obligations of the parties under
this Section 5.8(a) shall terminate. If for any reason this Agreement is
terminated prior to the Closing Date, the Confidentiality Agreement shall
nonetheless continue in full force and effect in accordance with its terms.
          (b) Following the Closing Date, the Seller shall not, and the Seller
shall cause its Affiliates and the respective Representatives of the Seller and
its Affiliates not to, use for its or their own benefit or divulge or convey to
any third party, any Confidential Information; provided, however, that the
Seller or its Affiliates may furnish such portion (and only such portion) of the
Confidential Information as the Seller or such Affiliate reasonably determines
it is legally obligated to disclose if: (i) it receives a request to disclose
all or any part of the Confidential Information under the terms of a subpoena,
civil investigative demand or order issued by a Governmental Authority; (ii) to
the extent not inconsistent with such request, it notifies the Buyer of the
existence, terms and circumstances surrounding such request and consults with
the Buyer on the advisability of taking steps available under applicable Law to
resist or narrow such request; (iii) it exercises its commercially reasonable
efforts to obtain an order or other reliable assurance that confidential
treatment will be accorded to the disclosed Confidential Information; and
(iv) disclosure of such Confidential Information is required to prevent the
Seller or such Affiliate from being held in contempt or becoming subject to any
other penalty under applicable Law. For purposes of this Agreement,
“Confidential Information” consists of all information and data primarily
relating to the Business (including Intellectual Property, customer and supplier
lists, pricing information, marketing plans, market studies, client development
plans, business acquisition plans and all other information or data), the
Purchased Assets (including Intellectual Property, customer and supplier lists,
pricing information, marketing plans, market studies, client development plans,
business acquisition plans and all other information or data) or the
transactions contemplated hereby, except for data or information that is or
becomes available to the public other than as a result of a breach of this
Section 5.8. Notwithstanding anything to the contrary set forth herein,
Confidential Information shall not include any information that (i) is or
becomes generally known to the public without fault of the Seller; (ii) is
independently developed by the Seller or its Affiliates without use of
Confidential Information; or (iii) is rightfully obtained by the Seller or its
Affiliates from a third party without any obligation of confidentiality to the
Buyer.
          (c) Effective as of the Closing, the Seller hereby assigns to the
Buyer all of the Seller’s right, title and interest in and to any
confidentiality agreements entered into by the Seller (or its Affiliates or
Representatives) and each Person (other than the Buyer

39



--------------------------------------------------------------------------------



 



and its Affiliates and Representatives) who entered into any such agreement or
to whom Confidential Information was provided in connection with any transaction
involving the acquisition or purchase of all or any portion of the Business or
the Purchased Assets. From and after the Closing, the Seller will take all
actions reasonably requested by the Buyer in order to assist in enforcing the
rights so assigned. The Seller shall request that any such Person return to the
Seller any documents, files, data or other materials constituting Confidential
Information that was provided to such Person in connection with the
consideration of any such transaction.
          (d) Effective as of the Closing, the Seller agrees to use reasonable
efforts, at the Buyer’s sole cost, to enforce the confidentiality covenants in
any retained confidentiality agreement that relates to the Purchased Assets, if
reasonably requested by the Buyer to do so in connection with an actual or
threatened breach of the confidentiality covenants by the other party to the
agreement that relates to the trade secrets or other confidential information
transferred to the Buyer.
     Section 5.9 The Trademark Opposition Settlement Agreement. The Seller shall
use commercially reasonable efforts to be in full compliance with the terms of
the Trademark Opposition Settlement Agreement on the Closing Date.
     Section 5.10 Consents and Filings. The Seller and the Buyer shall use all
commercially reasonable efforts to take, or cause to be taken, all appropriate
action to do, or cause to be done, all things necessary, proper or advisable
under applicable Law or otherwise to consummate and make effective the
transactions contemplated by this Agreement and the Ancillary Agreements as
promptly as practicable, including to (a) obtain from Governmental Authorities
and other Persons all consents, approvals, authorizations, qualifications and
orders as are necessary for the consummation of the transactions contemplated by
this Agreement and the Ancillary Agreements, including, but not limited to, the
consents from third party licensors with respect to the Inbound Licenses and
(b) have vacated, lifted, reversed or overturned any order, decree, ruling,
judgment, injunction or other action (whether temporary, preliminary or
permanent) that is then in effect and that enjoins, restrains, conditions, makes
illegal or otherwise restricts or prohibits the consummation of the transactions
contemplated by this Agreement and the Ancillary Agreements. In furtherance and
not in limitation of the foregoing, the Seller shall permit the Buyer reasonably
to participate in the defense and settlement of any claim, suit or cause of
action relating to this Agreement or the transactions contemplated hereby, and
the Seller shall not settle or compromise any such claim, suit or cause of
action without the Buyer’s written consent. Notwithstanding anything herein to
the contrary, the Buyer shall not be required by this Section 5.10 to take or
agree to undertake any action, including entering into any consent decree, hold
separate order or other arrangement, that would (i) require the divestiture of
any assets of the Buyer or any of its Affiliates or any portion of the Business
or the Purchased Assets or (ii) limit the Buyer’s freedom of action with respect
to, or its ability to consolidate and control, the Business or the Purchased
Assets or any of the Buyer’s or its Affiliates’ other assets or businesses.
     Section 5.11 Public Announcements. On and after the date hereof and through
the Closing Date, the parties shall consult with each other before issuing any
press release

40



--------------------------------------------------------------------------------



 



or otherwise making any public statements with respect to this Agreement or the
transactions contemplated hereby, and neither party shall issue any press
release or make any public statement prior to obtaining the other party’s
written approval, which approval shall not be unreasonably withheld, except that
no such approval shall be necessary to the extent disclosure may be required by
applicable Law or any listing agreement of any party hereto. Notwithstanding the
foregoing, the Seller agrees to cooperate with the Buyer and provide the Buyer
reasonable time and opportunity to review and comment on any information
relating to this Agreement or the transactions contemplated hereby which is
disclosed pursuant to (i) public filings requirements and (ii) any request made
by the Seller for confidential treatment of information required to be disclosed
in public filings.
     Section 5.12 [***] Simultaneous with the Closing, Seller shall [***].
     Section 5.13 [***] Between the date of this Agreement and the Closing Date,
but completed no later than [***], the Seller shall, [***]; provided, however,
that [***].
ARTICLE VI
TAX MATTERS
     Section 6.1 Transfer Taxes. The Seller shall be liable for and shall pay
all Transfer Taxes resulting from the transactions contemplated by this
Agreement. “Transfer Tax” means any Tax imposed directly or indirectly on the
transferor or transferee of property by any taxing jurisdiction by reason of the
transfer, or any Tax that becomes a lien on the property transferred by reason
of the transfer, including without limitation any stamp duty, sales, use or
excise Tax, real estate transfer Taxes or Taxes of a similar nature, including
any interest, penalties or additions to Tax that become payable with respect to
such Tax.
     Section 6.2 Purchase Price Allocation. The Buyer shall prepare, or cause to
be prepared, a statement (the “Allocation Statement”) allocating the
consideration (including the Purchase Price and the amount of the Assumed
Liabilities) and any other items that are treated as additional purchase price
for Tax purposes, among the Purchased Assets in accordance with Code § 1060 and
applicable Treasury Regulations thereunder (and any similar provision of state,
local, or non-U.S. law, as appropriate). The Buyer shall deliver the Allocation
Statement to the Seller within forty-five (45) days after the Closing Date.
Within fifteen (15) days of delivery of the Allocation Statement, the Seller
shall notify the Buyer of any proposed changes to the Allocation Statement. The
parties shall attempt in good faith to agree to the Allocation Statement, but if
the parties cannot agree on the Allocation Statement within thirty (30) days
after such Seller notification, the dispute shall be resolved by a Tax
Arbitrator within forty-five (45) days. The finally determined
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

41



--------------------------------------------------------------------------------



 



Allocation Statement shall be binding upon the Seller and the Buyer. In the case
of any adjustments to the consideration, the Allocation Statement will be
adjusted accordingly.
     Section 6.3 Prorations. The Seller shall bear all property and ad valorem
tax liability with respect to the Purchased Assets if the lien or assessment
date arises prior to the Closing Date irrespective of the reporting and payment
dates of such taxes. All other real property taxes, personal property taxes, or
ad valorem obligations and similar recurring taxes and fees on the Purchased
Assets for taxable periods beginning before, and ending after, the Closing Date,
shall be prorated between the Buyer and the Seller as of the Closing Date. The
Seller shall be responsible for all such taxes and fees on the Purchased Assets
accruing during any period up to and including the Closing Date. The Buyer shall
be responsible for all such taxes and fees on the Purchased Assets accruing
during any period after the Closing Date. With respect to Taxes described in
this Section 6.3, the Seller shall timely file all Tax Returns due before the
Closing Date with respect to such Taxes and the Buyer shall prepare and timely
file all Tax Returns due after the Closing Date with respect to such Taxes. If
one party remits to the appropriate Governmental Authority payment for Taxes,
which are subject to proration under this Section 6.3 and such payment includes
the other party’s share of such Taxes, such other party shall promptly reimburse
the remitting party for its share of such Taxes.
     Section 6.4 Tax Clearance Certificate. At the Buyer’s request, the Seller
shall notify all of the Governmental Authorities for the jurisdictions with
respect to which the Seller has a duty to file Tax Returns of the transactions
contemplated by this Agreement in the form and manner required by such
Governmental Authorities, if the failure to makes such notifications or receive
any available tax clearance certificate (each, a “Tax Clearance Certificate”)
could subject the Buyer to any Taxes of the Seller. If, in respect to any
application for a Tax Clearance Certificate, and Governmental Authority asserts
that the Seller is liable for any Tax, the Seller shall promptly pay any and all
such amounts and shall provide evidence to the Buyer that such liabilities have
been paid in full or otherwise satisfied.
ARTICLE VII
CONDITIONS TO CLOSING
     Section 7.1 General Conditions. The respective obligations of the Buyer and
the Seller to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions, any of which may, to the extent permitted by applicable
Law, be waived in writing by either party in its sole discretion (provided, that
such waiver shall only be effective as to the obligations of such party):
          (a) No Injunction or Prohibition. No Governmental Authority shall have
enacted, issued, promulgated, enforced or entered any Law (whether temporary,
preliminary or permanent) that is then in effect and that enjoins, restrains,
conditions, makes illegal or otherwise prohibits the consummation of the
transactions contemplated by this Agreement or the Ancillary Agreements.

42



--------------------------------------------------------------------------------



 



     Section 7.2 Conditions to Obligations of the Seller. The obligations of the
Seller to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which may be waived in writing by the Seller in its sole
discretion:
          (a) Representations, Warranties and Covenants. The representations and
warranties of the Buyer contained in this Agreement or any Ancillary Agreement
or any schedule, certificate or other document delivered pursuant hereto or
thereto or in connection with the transactions contemplated hereby or thereby
that are qualified by materiality shall be true and correct both when made and
as of the Closing Date, or in the case of representations and warranties that
are made as of a specified date, such representations and warranties shall be
true and correct as of such specified date and the representations and
warranties of the Buyer contained in this Agreement or any Ancillary Agreement
or any schedule, certificate or other document delivered pursuant hereto or
thereto or in connection with the transactions contemplated hereby or thereby
that are not so qualified shall be true and correct in all material respects
both when made and as of the Closing Date, or in the case of representations and
warranties that are made as of a specified date, such representations and
warranties shall be true and correct in all material respects as of such
specified date. The Buyer shall have materially performed all obligations and
agreements and materially complied with all covenants and conditions required by
this Agreement or any Ancillary Agreement to be performed or complied with by it
prior to or at the Closing.
          (b) Deliveries. The Seller shall have received an executed copy of
each of the documents listed in Section 2.7(c).
     Section 7.3 Conditions to Obligations of the Buyer. The obligations of the
Buyer to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which may be waived in writing by the Buyer in its sole
discretion:
          (a) Representations, Warranties and Covenants. The representations and
warranties of the Seller contained in this Agreement or any Ancillary Agreement
or any schedule, certificate or other document delivered pursuant hereto or
thereto or in connection with the transactions contemplated hereby or thereby
that are qualified by materiality shall be true and correct both when made and
as of the Closing Date, or in the case of representations and warranties that
are made as of a specified date, such representations and warranties shall be
true and correct as of such specified date and the representations and
warranties of the Seller contained in this Agreement or any Ancillary Agreement
or any schedule, certificate or other document delivered pursuant hereto or
thereto or in connection with the transactions contemplated hereby or thereby
that are not so qualified shall be true and correct in all material respects
both when made and as of the Closing Date, or in the case of representations and
warranties that are made as of a specified date, such representations and
warranties shall be true and correct in all material respects as of such
specified date. The Seller shall have materially performed all obligations and
agreements and materially complied with all covenants and conditions

43



--------------------------------------------------------------------------------



 



required by this Agreement or any Ancillary Agreement to be performed or
complied with by it prior to or at the Closing.
          (b) Consents and Approvals. All authorizations, consents, orders and
approvals of all Governmental Authorities and officials and all third party
consents that are set forth on Schedule 7.3(b) shall have been received and
shall be satisfactory in form and substance to the Buyer in its sole discretion.
          (c) No Litigation. No Action shall have been commenced or, to the
Knowledge of Seller, threatened that, in the reasonable, good faith
determination of the Buyer, is reasonably likely to (i) require divestiture of
any assets of the Buyer as a result of the transactions contemplated by this
Agreement or the divestiture of any Purchased Assets, (ii) prohibit or impose
limitations on the Buyer’s ownership or operation of all or a material portion
of the Business or the Purchased Assets or any of its other businesses or assets
(or those of any of its Subsidiaries or Affiliates) or (iii) impose limitations
on the ability of the Buyer or its Affiliates, or render the Buyer or its
Affiliates unable, effectively to control the Business or the Purchased Assets
in any material respect.
          (d) [***] The Buyer and the Seller shall have entered into a [***]
upon mutually agreeable terms whereby (i) [***] and (ii) the Seller shall
provide the Buyer with [***].
          (e) Trademark Opposition Settlement Agreement. The Seller shall be in
full compliance with the terms of the Trademark Opposition Settlement Agreement
as of the Closing Date.
          (f) Employee Matters. Employment offer letters, as well as any
standard Buyer non-competition, non-solicitation and invention assignment
agreements, shall have been accepted and executed by each individual [***] and
delivered to the Buyer. Employment offer letters, as well as any standard Buyer
non-competition, non-solicitation and invention assignment agreements, shall
have been accepted and executed by not less than [***] of the individuals [***]
and delivered to the Buyer.
          (g) Deliveries. The Buyer shall have received an executed copy of each
of the documents listed in Section 2.7(b).
          (h) No Material Adverse Effect. There shall not have occurred any
change, event or development or prospective change, event or development that,
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

44



--------------------------------------------------------------------------------



 



individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.
          (i) [***] The Seller shall send [***], to the Buyer’s satisfaction,
that the Seller has [***].
          (j) Offered Employee Non-Competition Agreements. To the reasonable
satisfaction of Buyer, each of the Offered Employee Non-Competition Agreements
shall have been terminated by the Seller or the relevant provisions of such
agreement shall have been waived by the Seller.
          (k) [***] shall be [***].
ARTICLE VIII
INDEMNIFICATION
     Section 8.1 Survival of Representations and Warranties. The representations
and warranties of the Seller and the Buyer contained in this Agreement and the
Ancillary Agreements and any schedule, certificate or other document delivered
pursuant hereto or thereto or in connection with the transactions contemplated
hereby or thereby shall survive the Closing until the third anniversary of the
Closing Date; provided, however, that:
          (a) the representations and warranties set forth in Sections 3.1 and
4.1 relating to organization and existence, Sections 3.2 and 4.2 relating to
authority, Section 3.4 relating to the Purchased Assets (Sections 3.1, 3.2, 3.4,
4.1 and 4.2 are collectively referred to herein as the “Core Representations”),
and any representation in the case of fraud, intentional misrepresentation or
intentional breach, shall survive indefinitely;
          (b) the representations and warranties set forth in Section 3.11
relating to Taxes shall survive until the close of business on the 120th day
following the expiration of the applicable statute of limitations with respect
to the Tax liabilities in question (giving effect to any waiver, mitigation or
extension thereof); and
          (c) the survival of the representation and warranties in the Buyer
License Agreement shall be governed by the terms of that agreement.
Neither the Seller nor the Buyer shall have any liability whatsoever with
respect to any such representations and warranties unless a claim is made
hereunder prior to the expiration of the survival period for such representation
and warranty, in which case such representation and warranty shall survive as to
such claim until such claim has been finally resolved.
     Section 8.2 Indemnification by the Seller. The Seller shall save, defend,
indemnify and hold harmless the Buyer and its Affiliates and the respective
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

45



--------------------------------------------------------------------------------



 



Representatives, successors and assigns of each of the foregoing (each, a “Buyer
Indemnified Party”, and collectively, the “Buyer Indemnified Parties”) from and
against any and all losses, damages, liabilities, deficiencies, claims,
diminution of value, interest, awards, judgments, penalties, costs and expenses
(including attorneys’ fees, costs and other out-of-pocket expenses incurred in
investigating, preparing or defending the foregoing) (hereinafter collectively,
“Losses”), asserted against, incurred, sustained or suffered by any of the
foregoing as a result of, arising out of or relating to:
          (a) any breach of any representation or warranty made by the Seller
contained in this Agreement or any Ancillary Agreement or any schedule,
certificate or other document delivered pursuant hereto or thereto or in
connection with the transactions contemplated hereby or thereby;
          (b) any breach of any covenant or agreement by the Seller contained in
this Agreement or any Ancillary Agreement;
          (c) any of the Excluded Liabilities;
          (d) any and all Taxes (including any interest, additions and penalties
with respect thereto) imposed on the Buyer in connection with the Business or
the Purchased Assets, or for which the Buyer is liable, with respect to all
periods ending on or before the Closing Date or that are imposed on the
transactions pursuant to this Agreement, or a pro rata portion (based on an
interim closing of the books) of any such Taxes for any period that ends after
but includes the Closing Date, and any costs or expenses with respect to tax
indemnification arising hereunder;
          (e) the Seller’s failure to comply with the terms and conditions of
any bulk sales or bulk transfer or similar laws of any jurisdiction that may be
applicable to the sale or transfer of any or all of the Purchased Assets to the
Buyer;
          (f) each of the Contracts set forth on Schedule 2.2(d), such right to
indemnification of the Buyer pursuant to this Section 8.2(f) shall survive the
Closing and shall survive until the date two years after the date of the
expiration or termination of each such Contract or amendment thereto; and
          (g) any of the matters set forth on Schedule 8.2(g); provided that no
Buyer Indemnified Party shall be entitled to make a claim for indemnification
pursuant to this Section 8.2(g) following the date thirty (30) days after the
termination of the Escrow Period.
     Section 8.3 Indemnification by the Buyer. The Buyer shall save, defend,
indemnify and hold harmless the Seller and its Affiliates and the respective
Representatives, successors and assigns of each of the foregoing (each, a
“Seller Indemnified Party”, and collectively, the “Seller Indemnified Parties”)
from and against any and all Losses asserted against, incurred, sustained or
suffered by any of the foregoing as a result of, arising out of or relating to:

46



--------------------------------------------------------------------------------



 



          (a) any breach of any representation or warranty made by the Buyer
contained in this Agreement or any Ancillary Agreement or any schedule,
certificate or other document delivered pursuant hereto or thereto or in
connection with the transactions contemplated hereby or thereby (without giving
effect to any limitations or qualifications as to materiality, Material Adverse
Effect, knowledge or other exception set forth therein);
          (b) any of the Assumed Liabilities; and
          (c) any breach of any covenant or agreement by the Buyer contained in
this Agreement or any Ancillary Agreement or any schedule, certificate or other
document delivered pursuant hereto or thereto or in connection with the
transactions contemplated hereby or thereby.
     Section 8.4 Limitations.
          (a) An indemnifying party shall not be liable for any Loss or Losses
pursuant to Sections 8.2(a) or 8.3(a) (“Warranty Losses”) unless and until the
aggregate amount of all Losses incurred by the party seeking indemnification
exceeds [***], in which event the indemnifying party shall be liable for all
Warranty Losses [***]; except, however, that no minimum dollar amount is
required for Losses relating to or arising from a breach of the Core
Representations.
          (b) Neither the Seller or the Buyer shall be required to indemnify any
Person under Sections 8.2(a) or 8.3(a) for an aggregate amount of Warranty
Losses exceeding [***] (the “Indemnification Cap”); provided, however, that
(i) the Indemnification Cap for Seller shall be reduced by the dollar amount
equal to any amounts paid to Buyer Indemnified Parties out of the Escrow Fund,
(ii) the Indemnification Cap shall not apply to [***], and (iii) nothing
contained in this Section shall be deemed to limit or restrict in any manner any
rights or remedies which an indemnified party has, or might have, at Law, in
equity or otherwise, based on fraud or intentional misrepresentation.
          (c) The indemnified parties acknowledge and agree that, should the
Closing occur, the sole and exclusive remedy with respect to any and all Losses
arising out of, relating to or connected with this Agreement and the
transactions contemplated hereby, (other than claims of, or causes of action
arising from, fraud) shall be pursuant to the indemnification provisions set
forth in this Article VIII; provided that nothing in this Section 8.4(c) shall
limit or restrict the ability of any party hereto to seek injunctive or other
equitable relief for any breach or alleged breach of this Agreement or any
provision hereof.
          (d) Buyer Indemnified Parties shall first satisfy their claims for
indemnification for any Loss or Losses arising pursuant to Section 8.2(g) in
full from the Escrow Fund before seeking indemnification under this Agreement
directly from the Company.
     Section 8.5 Materiality; Knowledge; No Right of Contribution. For the
purpose of quantifying an indemnified party’s Warranty Losses under this ARTICLE
VIII only,
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

47



--------------------------------------------------------------------------------



 



any representation or warranty given or made by the Seller that is qualified in
scope as to materiality (including a Material Adverse Effect) or as to Knowledge
shall be deemed to be made or given without such qualification. There shall be
no right of contribution from the Buyer with respect to any Loss claimed by an
indemnified party.
     Section 8.6 Knowledge of the Buyer. Any due diligence review, audit or
other investigation or inquiry undertaken or performed by or on behalf of the
Buyer shall not limit, qualify, modify or amend the representations, warranties
or covenants of, or indemnities by the Seller made or undertaken pursuant to
this Agreement, irrespective of the knowledge and information received (or which
should have been received) therefrom by the Buyer.
     Section 8.7 Indemnification Procedure for Third Party Claims.
          (a) In the event that an indemnified party (the “Indemnitee”) becomes
aware of any claim or demand, or other circumstance or state of facts which
could reasonably give rise to any claim or demand, for which a party may become
obligated under Section 8.2 or 8.3, as applicable, (such party, the
“Indemnitor”) to indemnify the Indemnitee (a “Third Party Claim”), the
Indemnitee shall as soon as practicable notify the Indemnitor in writing of such
Third Party Claim (“Notice of Claim”). Delay or failure in so notifying the
Indemnitor shall relieve the Indemnitor of its obligations under this
Article VIII only to the extent, if at all, that the Indemnitor is prejudiced by
reason of such delay or failure.
          (b) The Indemnitor will have 20 days from the date on which the
Indemnitor received the Notice of Claim to notify the Indemnitee that the
Indemnitor desires to assume the defense or prosecution of such Third Party
Claim and any litigation resulting therefrom with counsel of its choice and at
its sole cost and expense (a “Third Party Defense”). If the Indemnitor fails to
assume the defense of any such Third Party Claim within 20 days of the delivery
of the Notice of Claim, the Indemnitee may assume control of the defense of the
claim. In all cases, the party without the right to control the defense may
retain separate co-counsel at its sole cost and expense and participate in the
defense of the Third Party Claim. Notwithstanding anything to the contrary
contained herein, neither the Indemnitee nor the Indemnitor will file any papers
or consent to the entry of any judgment or enter into any settlement with
respect to a Third Party Claim without the prior written consent of the other
party. The parties will use commercially reasonable efforts to minimize Losses
from Third Party Claims and will act in good faith in responding to, defending
against, settling or otherwise dealing with such claims. The parties will also
cooperate in any such defense and give each other reasonable access to all
information relevant thereto.
     Section 8.8 Indemnification Procedure for Non Third Party Claims. The
Indemnitee will notify the Indemnitor in writing promptly of its discovery of
any matter that does not involve a Third Party Claim, such notice to contain the
information set forth in the following sentence. In the event that the
Indemnitor does not notify the Indemnitee that it disputes such claim within 20
days from receipt of such Notice of Claim, the claim

48



--------------------------------------------------------------------------------



 



specified therein shall be deemed a liability of the Indemnitor hereunder
(subject to the Indemnity Cap and the other limitations set forth in
Section 8.4, as applicable).
     Section 8.9 Remedies Not Affected by Investigation, Disclosure or
Knowledge. If the transactions contemplated hereby are consummated, the Buyer
expressly reserves the right to seek indemnity or other remedy for any Losses
arising out of or relating to any breach of any representation, warranty, or
covenant contained herein, notwithstanding any investigation by, disclosure to
or knowledge of such party in respect of any facts or circumstances that reveal
the occurrence of any such breach, whether before or after the execution and
delivery hereof.
     Section 8.10 Effect on Purchase Price. The Buyer and the Seller agree that
any indemnification payment made pursuant to this Agreement shall be treated for
Tax purposes as an adjustment to the Purchase Price, unless otherwise required
by Applicable Law.
     Section 8.11 Escrow Fund. On the Closing Date, the Buyer, the Escrow Agent,
and the Seller shall execute and deliver the Escrow Agreement, and, as promptly
as practicable thereafter, the Buyer shall deposit the Escrow Amount with the
Escrow Agent to be held as a trust fund (the “Escrow Fund”) for the purpose of
securing the indemnification obligations of the Seller set forth in
Section 8.2(g) of this Agreement. The Escrow Fund shall be held by the Escrow
Agent under the Escrow Agreement pursuant to the terms thereof. The Escrow Fund
shall be held as a trust fund and shall not be subject to any lien, attachment,
trustee process or any other judicial process of any creditor of any party, and
shall be held and disbursed solely for the purposes and in accordance with the
terms of the Escrow Agreement. The Buyer and the Seller shall deliver to the
Escrow Agent written notice of the final resolution of any claim for
indemnification arising under Section 8.2(g) together with instructions on the
distribution of amounts payable to a Buyer Indemnified Party, if any, in
accordance with such final resolution. No portion of the Escrow Fund shall be
released without the written consent of the Buyer, which consent shall not be
unreasonably withheld in the event that the Buyer has not made any claim for
indemnification during the Escrow Period.
ARTICLE IX
TERMINATION
     Section 9.1 Termination. This Agreement may be terminated at any time prior
to the Closing:
          (a) by mutual written consent of the Buyer and the Seller;
          (b) (i) by the Seller, if the Buyer breaches or fails to perform in
any respect any of its representations, warranties or covenants contained in
this Agreement or any Ancillary Agreement and such breach or failure to perform
(A) would give rise to the failure of a condition set forth in Section 7.2,
(B) cannot be or has not been cured within [***] days following delivery by the
Buyer of written notice of such breach or failure to perform and (C) has not
been waived by the Seller or (ii) by the Buyer, if the Seller
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

49



--------------------------------------------------------------------------------



 



breaches or fails to perform in any respect any of its representations,
warranties or covenants contained in this Agreement or any Ancillary Agreement
and such breach or failure to perform (A) would give rise to the failure of a
condition set forth in Section 7.3, (B) cannot be or has not been cured within
[***] Business Days following delivery by the Seller or written notice of such
breach or failure to perform and (C) has not been waived by the Buyer;
          (c) (i) by the Seller, if any of the conditions set forth in
Section 7.1 or Section 7.2 shall have become incapable of fulfillment prior to
August 31, 2010 or (ii) by the Buyer, if any of the conditions set forth in
Section 7.1 or Section 7.3 shall have become incapable of fulfillment prior to
August 31, 2010; provided, that the right to terminate this Agreement pursuant
to this Section 9.1(c) shall not be available if the failure of the party so
requesting termination to fulfill any obligation under this Agreement shall have
been the cause of, or shall have resulted in, the failure of such condition to
be satisfied on or prior to such date;
          (d) by either the Seller or the Buyer if the Closing shall not have
occurred by August 31, 2010; provided, that the right to terminate this
Agreement under this Section 9.1(d) shall not be available if the failure of the
party so requesting termination to fulfill any obligation under this Agreement
shall have been the cause of, or shall have resulted in, the failure of the
Closing to occur on or prior to such date;
          (e) by either the Seller or the Buyer in the event that any
Governmental Authority shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final and nonappealable; provided, that the party so
requesting termination shall have used its commercially reasonable efforts to
have such order, decree, ruling or other action vacated; or
          (f) by the Buyer, if between the date hereof and the Closing, an event
or condition occurs that has had or is reasonably likely to have a Material
Adverse Effect.
The party seeking to terminate this Agreement pursuant to this Section 9.1
(other than Section 9.1(a)) shall give prompt written notice of such termination
to the other party.
     Section 9.2 Effect of Termination . In the event of termination of this
Agreement as provided in Section 9.1, this Agreement shall forthwith become void
and there shall be no liability on the part of either party except (a) for the
provisions of Section 5.8 relating to confidentiality, Section 5.11 relating to
public announcements, Section 10.1 relating to fees and expenses, Section 10.4
relating to notices, Section 10.7 relating to third-party beneficiaries,
Section 10.8 relating to governing law, Section 10.9 relating to submission to
jurisdiction and this Section 9.2 and (b) that nothing herein shall relieve
either party from liability for any willful breach of this Agreement or any
agreement made as of the date hereof or subsequent thereto pursuant to this
Agreement.
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

50



--------------------------------------------------------------------------------



 



ARTICLE X
GENERAL PROVISIONS
     Section 10.1 Fees and Expenses. Except as otherwise provided herein, all
fees and expenses incurred in connection with or related to this Agreement and
the Ancillary Agreements and the transactions contemplated hereby and thereby
shall be paid by the party incurring such fees or expenses, whether or not such
transactions are consummated; provided, that no such fees and expenses payable
by the Seller shall be paid from any assets otherwise transferable to the Buyer
pursuant hereto. In the event of termination of this Agreement, the obligation
of each party to pay its own expenses will be subject to any rights of such
party arising from a breach of this Agreement by the other.
     Section 10.2 Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each party.
     Section 10.3 Waiver. No failure or delay of either party in exercising any
right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder. Any agreement on the part of either party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by a duly authorized officer on behalf of such party.
     Section 10.4 Notices. All notices and other communications hereunder shall
be in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, or if by facsimile, upon written confirmation of receipt
by facsimile, (b) on the first Business Day following the date of dispatch if
delivered utilizing a next-day service by a recognized next-day courier or
(c) on the earlier of confirmed receipt or the fifth Business Day following the
date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered to the
addresses set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:

  (i)   if to the Seller, to:         Phoenix Technologies Ltd.
915 Murphy Ranch Road
Milpitas, CA 95035
Attention: Timothy Chu, VP and General Counsel
Facsimile: (408) 570-1001

51



--------------------------------------------------------------------------------



 



      with a copy (which shall not constitute notice) to:         Morgan Lewis &
Bockius LLP
2 Palo Alto Square
3000 El Camino Real, Suite 700
Palo Alto, CA 94306-2121
Attention: William A. Myers
Facsimile: (650) 843-4001     (ii)   if to the Buyer, to:        
Hewlett-Packard Company
3000 Hanover Street
Palo Alto, California 94304
Attention: General Counsel
Facsimile: (650) 857-4837         with a copy (which shall not constitute
notice) to:         Gibson, Dunn & Crutcher LLP
1881 Page Mill Road
Palo Alto, California 94304
Attention: Russell C. Hansen
Facsimile: (650) 849-5083

     Section 10.5 Interpretation. When a reference is made in this Agreement to
a Section, Article or Exhibit such reference shall be to a Section, Article or
Exhibit of this Agreement unless otherwise indicated. The table of contents and
headings contained in this Agreement or in any Exhibit are for convenience of
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. All words used in this Agreement will be
construed to be of such gender or number as the circumstances require. Any
capitalized terms used in any Exhibit but not otherwise defined therein shall
have the meaning as defined in this Agreement. All Exhibits annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth herein. The word “including” and words of similar import when
used in this Agreement will mean “including, without limitation,” unless
otherwise specified.
     Section 10.6 Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto), the Ancillary Agreements and the Confidentiality Agreement
constitute the entire agreement, and supersede all prior written agreements,
arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
between the parties with respect to the subject matter hereof and thereof.
Notwithstanding any oral agreement or course of action of the parties or their
Representatives to the contrary, no party to this Agreement shall be under any
legal obligation to enter into or complete the transactions contemplated hereby
unless and until this Agreement shall have been executed and delivered by each
of the parties.

52



--------------------------------------------------------------------------------



 



     Section 10.7 No Third-Party Beneficiaries. Except as provided in
Article VIII, nothing in this Agreement, express or implied, is intended to or
shall confer upon any Person other than the parties and their respective
successors and permitted assigns any legal or equitable right, benefit or remedy
of any nature under or by reason of this Agreement.
     Section 10.8 Governing Law. This Agreement and all disputes or
controversies arising out of or relating to this Agreement or the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
internal laws of the State of Delaware, without regard to the laws of any other
jurisdiction that might be applied because of the conflicts of laws principles
of the State of Delaware.
     Section 10.9 Submission to Jurisdiction. Each of the parties irrevocably
agrees that any legal action or proceeding arising out of or relating to this
Agreement brought by the other party or its successors or assigns shall be
brought and determined in any Delaware or federal court sitting in the state of
State of Delaware, and each of the parties hereby irrevocably submits to the
exclusive jurisdiction of the aforesaid courts for itself and with respect to
its property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the parties agrees not to commence any action, suit
or proceeding relating thereto except in the courts described above in Delaware,
other than actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in Delaware as described
herein. Each of the parties further agrees that notice as provided herein shall
constitute sufficient service of process and the parties further waive any
argument that such service is insufficient. Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (a) any claim that it is not personally subject to the jurisdiction of
the courts in Delaware as described herein for any reason, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.
     Section 10.10 Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by either
party without the prior written consent of the other party, and any such
assignment without such prior written consent shall be null and void; provided,
however, that the Buyer may assign this Agreement to any Affiliate of the Buyer
without the prior consent of the Seller; provided further, that no assignment
shall limit the assignor’s obligations hereunder. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns.

53



--------------------------------------------------------------------------------



 



     Section 10.11 Enforcement. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, each of the parties shall be entitled to specific performance of
the terms hereof, including an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any Delaware State or federal court sitting in the State of
Delaware, this being in addition to any other remedy to which such party is
entitled at law or in equity. Each of the parties hereby further waives (a) any
defense in any action for specific performance that a remedy at law would be
adequate and (b) any requirement under any law to post security as a
prerequisite to obtaining equitable relief.
     Section 10.12 Currency. All references to “dollars” or “$” or “US$” in this
Agreement or any Ancillary Agreement refer to United States dollars, which is
the currency used for all purposes in this Agreement and any Ancillary
Agreement.
     Section 10.13 Severability. Whenever possible, each provision or portion of
any provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.
     Section 10.14 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
     Section 10.15 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party.
     Section 10.16 Facsimile Signature. This Agreement may be executed by
facsimile signature and a facsimile signature shall constitute an original for
all purposes.
     Section 10.17 Time of Essence. Time is of the essence with regard to all
dates and time periods set forth or referred to in this Agreement.
     Section 10.18 No Presumption Against Drafting Party. Each of the Buyer and
the Seller acknowledges that each party to this Agreement has been represented
by counsel in connection with this Agreement and the transactions contemplated
by this Agreement. Accordingly, any rule of law or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
drafting party has no application and is expressly waived.

54



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Buyer and the Seller have caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

            HEWLETT-PACKARD COMPANY
      By:   /s/ Ted Clark       Name:   Ted Clark       Title:   Senior Vice
President and General Manager, Note book Global Business Unit, Personal Systems
Group       PHOENIX TECHNOLOGIES LTD.
      By:   /s/ Thomas Lacey       Name:   Thomas Lacey       Title:   President
and CEO    

Signature Page to Asset Purchase Agreement

 